            Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 1 of 59




John K. Bennett, Esq.
Daniel D. Schudroff, Esq.
Ryan C. Chapoteau, Esq.
JACKSON LEWIS P.C.
666 Third Avenue, 29th Floor
New York, New York 10017
(212) 545-4000
       -and-
200 Connell Drive, Suite 2000
Berkeley Heights, New Jersey 07922
(908) 795-5200
Attorneys for Defendants

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK
                                                X

DAVID CHIU,
                                                     Hon. _____________________, U.S.D.J.
                       Plaintiff,
       vs.                                           Civil Action No. ____________

ANHEUSER-BUSCH INBEV SA/NV
and DUSAN VUJOVIC,
                                                     NOTICE OF REMOVAL
                       Defendants.
                                                X


TO:    THE CHIEF JUDGE AND JUDGES OF THE UNITED STATES DISTRICT COURT
       FOR THE SOUTHERN DISTRICT OF NEW YORK

                This Notice of Removal by Defendants, Anheuser-Busch InBev SA/NV, having

its headquarters and principal place of business located in Leuven, Belgium, and Dusan Vujovic,

an individual whose residence is located in the State of Florida, respectfully show, in accordance

with the provisions of 28 U.S.C. § 1446, that this action is properly removed from the Supreme

Court of the State of New York, New York County, to this United States District Court, as

follows:

       1.       Plaintiff David Chiu has brought a civil action against Defendants in the Supreme

Court of the State of New York, New York County, captioned as “David Chiu vs. Anheuser-
            Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 2 of 59




Busch InBev and Dusan Vujovic,” Index No. 654483/2021, commenced by the filing of a

Verified Petition July 20, 2021, a copy of which is attached hereto as Exhibit A.

       2.       On July 20, 2021, Plaintiff’s counsel sent a copy of the Verified Petition to

Defendants’ counsel by e-mail.

       3.       No proceedings have taken place in the New York State court action.

       4.       Defendants have not served any answer or responsive pleading to Plaintiff’s

Verified Petition or made any appearance or argument before the Supreme Court of the State of

New York.

       5.       This Notice of Removal is timely filed, pursuant to 28 U.S.C. § 1446(b), thereby

allowing Defendants to remove, pursuant to 28 U.S.C. §§ 1332 and 1441, on the basis of this

Court’s diversity-of-citizenship jurisdiction.

       6.       This action arises out of Plaintiff’s claim that his employment with Anheuser-

Busch, LLC was unlawfully terminated in November 2020. Plaintiff was employed by Anheuser-

Busch, LLC, in New York, New York.

       7.       This action is removable to this Court based on its diversity-of-citizenship

jurisdiction, pursuant to 28 U.S.C. § 1441.

             a. Specifically, Plaintiff resides in the State of New Jersey; therefore, he is a citizen

                of the State of New Jersey (See Verified Petition, Exh. A, ¶ 5).

             b. Defendant Anheuser-Busch InBev SA/NV is, and at the time of the filing of the

                Verified Petition and the filing of this removal petition was, a corporation having

                its headquarters and principal place of business located in Leuven, Belgium. (See

                Verified Petition, Exh. A, ¶ 6).




                                                   2
            Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 3 of 59




             c. Defendant Dusan Vujovic is, and at the time of the filing of the Verified Petition

                and the filing of this removal petition was, an individual whose residence is

                located in the State of Florida; therefore, he is a citizen of the State of Florida.

       8.       The entire amount in controversy, while not specifically enumerated in Plaintiff’s

Verified Petition, appears to contemplate an amount exceeding the sum or value of $75,000.00.

       9.       Because there is complete diversity between the parties, and the amount in

controversy is in excess of $75,000, this Court has original jurisdiction over Plaintiff’s claims by

virtue of diversity of citizenship and satisfaction of the amount-in-controversy requirement of 28

U.S.C. § 1332; therefore, this action is properly removable to this Court, pursuant to 28 U.S.C.

§§ 1332(a) and 1441(b).

       10.      This Notice of Removal will be filed promptly with the New York State Court, as

required by 28 U.S.C. § 1446(d).

       11.      By copy of this document and in accordance with the Certificate of Service,

Defendants are providing notice to all parties in this action of the filing of this Notice of

Removal pursuant to 28 U.S.C. § 1446(d).

       12.      Defendants file this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff, including relating to valid service of process and without conceding

that Plaintiff has pled claims upon which relief can be granted.

       WHEREFORE, Defendants submit respectfully that this action proceed in its entirety in

this Court as an action properly removed hereto.




                                                   3
         Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 4 of 59




                                    Respectfully submitted,
                                    JACKSON LEWIS P.C.
                                    666 Third Avenue, 29th Floor
                                    New York, New York 10017
                                            -and-
                                    200 Connell Drive, Suite 2000
                                    Berkeley Heights, New Jersey 07922
                                    Attorneys for Defendants

                                    By: /s/ Daniel D. Schudroff, Esq.
                                        Daniel D. Schudroff, Esq.
Dated: July 29, 2021




                                       4
            Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 5 of 59




                                   CERTIFICATE OF SERVICE

                  This is to certify that a true and correct copy of the foregoing Notice of Removal

was electronically filed and served via ECF on all the parties in the case. In addition, a true and

correct copy of the foregoing document was served via UPS overnight mail and e-mail on the

following counsel of record for Plaintiff:

                                          Tiffany Ma, Esq.
                                         Young & Ma LLP
                                   575 Lexington Avenue, 4th Floor
                                     New York, New York 10022
                                       tma@youngandma.com

                                                -and-

                                         Michael P. Pappas
                                  Michael P. Pappas Law Firm, P.C.
                                   3 Columbus Circle, 15th Floor
                                    New York, New York 10019
                                   michael@pappaslawfirm.com.


                                                              /s/Daniel D. Schudroff
                                                              Daniel D. Schudroff


4849-8030-3604, v. 6




                                                  5
Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 6 of 59




         EXHIBIT A
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 7 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            YOUNG & MA, LLP
            Tiffany Ma, Esq.
            575 Lexington Avenue, Suite 4085
            New York, New York 10022
            T: (212) 971-9773
            F: (866) 839-4306

            MICHAEL P. PAPPAS LAW FIRM, P.C.
            Michael P. Pappas, Esq.
            3 Columbus Circle, 15th Floor
            New York, New York 10019
            T: (646) 770-7890
            F: (646) 417-6688

            Attorneys for Petitioner
             David Chiu

            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF NEW YORK

            DAVID CHIU,

                                            Petitioner,                     Index No.
                                     -against-
                                                                             VERIFIED PETITION
            ANHEUSER-BUSCH INBEV SA/NV and DUSAN
            VUJOVIC,

                                            Respondents.


                   Petitioner David Chiu, as and for his Petition against Respondents Anheuser-Busch

            InBev SA/NV and Dusan Vujovic, hereby alleges:

                   1.      This is a special proceeding to stay arbitration pursuant to CPLR 7503(b).

            Petitioner seeks to stay arbitration of his employment discrimination claims under Title VII

            of the Civil Rights Act of 1964 (“Title VII”), the New York State Human Rights Law

            (“NYSHRL”), and the New York City Human Rights Law (“NYCHRL”), on the grounds

            that the purported arbitration agreement is unlawful, fraudulent, unconscionable, and

            against public policy.




                                                          1 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 8 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                                        JURISDICTION AND VENUE

                   2.      The Court has jurisdiction over this proceeding pursuant to CPLR 7502 and

            7503(b). Petitioner has not participated in the arbitration and has not made or been served

            with an application to compel arbitration for purposes of CPLR 7503(b). Respondents filed

            a demand for arbitration with the American Arbitration Association on June 22, 2021, but

            Petitioner has not actively participated in the arbitration other than appearance by counsel

            with a reservation of rights. No substantive arbitration proceedings or arbitrator selection

            have yet taken place.

                   3.      Venue in this Court is proper pursuant to CPLR 7502 because the parties

            seeking arbitration reside and/or do business in New York County.

                   4.      Respondents are subject to personal jurisdiction in New York pursuant to

            CPLR 301 and/or 302 because they do business here, reside here, or both.

                                                 THE PARTIES

                   5.      Petitioner David Chiu is an adult male of Asian ethnicity who resides in the

            State of New Jersey, and was employed by Respondents in the State and City of New York.

            At all relevant times, Mr. Chiu was an “employee” of Respondents within the meaning of

            the NYSHRL and NYCHRL, and also an “employee” of the corporate Respondent under

            Title VII.

                   6.      Respondent Anheuser-Busch InBev SA/NV (“AB”) is a multinational drink

            and brewing company based in Leuven, Belgium. With a market cap of $100+ billion and

            annual revenue around $50 billion, AB has approximately 400 beverage brands and about

            170,000 employees. AB’s wholly-owned subsidiary, Anheuser-Busch Commercial

            Strategy, LLC (a foreign corporation domiciled in Delaware), has a New York City address




                                                         2

                                                     2 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                            INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 9 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            at 125 West 24th Street, New York, New York 10011. AB has a sizable employee

            population in New York City (over 200 employees), where Mr. Chiu reported to work. At

            all relevant times, AB was an “employer” of Mr. Chiu within the meaning of Title VII, the

            NYSHRL, and the NYCHRL.

                    7.     Respondent Dusan Vujovic is employed at AB as President, High End, and

            is in New York City to supervise and direct AB employees. At all relevant times, Vujovic

            was a supervisory agent of AB, controlled the terms and conditions of Mr. Chiu’s

            employment, supervised Mr. Chiu, and actively participated in the unlawful discrimination

            and retaliation against Mr. Chiu. Therefore, Vujovic was an “employer” of Mr. Chiu within

            the meaning of the NYSHRL and NYCHRL, and/or an “aider or abettor” under those

            statutes.

                    8.     Respondents AB and Vujovic are hereinafter referred to collectively and

            individually as “Respondents.”

                                                     FACTS

                    9.     Petitioner Chiu is a former employee of Respondents who was subjected to

            egregious discrimination, retaliated against, and terminated by Respondents in violation of

            Title VIII, the NYSHRL, and the NYCHRL. The particulars of Mr. Chiu’s employment

            and Respondents’ unlawful conduct are set forth in Mr. Chiu’s Verified Complaint to the

            New York City Commission on Human Rights dated July 1, 2021, annexed to this Petition

            as Exhibit A (the “NYC Commission Complaint”).

                    10.    AB has a mandatory “Dispute Resolution Program Policy” (the “DRP”),

            which is presented to employees on a “take it or leave it” basis with no opportunity for

            negotiation and no ability to “opt out” of the program. The DRP is presented as a required




                                                        3

                                                     3 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 10 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             condition of continued employment, i.e., an employee who does not wish to participate

             would have to leave the company. Employees have no meaningful choice but to accept the

             policy. A true copy of the DRP is annexed to this Petition as Exhibit B.

                    11.     When Mr. Chiu was hired by AB in China in or about 2011, he does not

             recall ever receiving a copy of the DRP, either in writing or electronically, and has no

             recollection of ever seeing it during the hiring process of subsequently. Further, he has no

             recollection of ever being trained with respect to the DRP, or of anyone at AB ever even

             mentioning the DRP, during the time he was employed in China.

                    12.     Likewise, when AB transferred Mr. Chiu to New York in 2016, Mr. Chiu

             does not recall ever receiving a copy of the DRP, either in writing or electronically, and

             has no recollection of ever seeing it subsequently during his employment. Further, he has

             no recollection of ever being trained with respect to the DRP, or of anyone at AB ever even

             mentioning the DRP, during the time he was employed in United States. In fact, the first

             time Mr. Chiu remembers seeing the DRP was on the date of his termination by AB, when

             it was referenced in his termination meeting. Thus, it does not appear that AB took

             sufficient steps to ensure that Mr. Chiu and other employees were actually aware of the

             DRP and provided their informed consent.

                    13.     Although purporting to be a binding “contract,” the DRP gives AB the

             unfettered and unilateral right to change its terms (or terminate the program entirely) at any

             time, stating: “The Company may, at its sole discretion, modify or discontinue the DRP at

             any time by giving Employees 30 calendar days’ notice.” (DRP at p. 3.) If AB modified

             the DRP during Mr. Chiu’s ten years of employment, he does not recall ever being provided

             30 days’ notice (or any notice at all) of such modification(s).




                                                           4

                                                       4 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 11 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                    14.       The DRP contains a three-step dispute resolution process. Completion of

             each step is mandatory before employees are permitted to move to the next step.

             (“Employees must complete each level of the process before proceeding to the next level.”)

             (DRP at p. 2.)

                    15.       The first step in the process (“Level 1”) is “Local Management Review”.

             Employees are required to submit any dispute to Human Resources for local management

             review within 180 days of when the dispute arose or within the statute of limitations period

             applicable to the claim, whichever is longer. (DRP at pp. 2, 7.) The DRP provides that an

             employee who does not initiate a Level 1 review within the required time period is deemed

             to have “waived and released” the claim. (DRP at p. 6.)

                    16.       The second step in the process (“Level 2”) is “Mediation,” in which an

             “independent mediator helps the Employee and the Company open lines of communication

             in an attempt to facilitate a resolution.” Employees are required to submit any dispute to

             Level 2 mediation within only 30 calendar days of the Level 1 determination, and to pay

             an initiation fee of $50.00. (DRP at pp. 8-10.)

                    17.       The third and final step in the process (“Level 3”) is “Binding Arbitration”

             before the American Arbitration Association (“AAA”). Employees are required to submit

             any dispute to Level 3 arbitration within only 30 calendar days of unsuccessful Level 2

             mediation, and to pay an initiation fee of $125.00. (DRP at pp. 11-18.)

                    18.       In addition to the fact that Mr. Chiu never actually agreed to the DRP during

             his employment, the DRP as a whole (and the binding arbitration process in particular)

             contains several problematic provisions that render it legally unenforceable, including

             expressly unlawful provisions; false, fraudulent, and misleading statements; procedurally




                                                            5

                                                        5 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 12 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             and substantively unconscionable provisions; and provisions that have the purpose and

             effect of contravening federal, state, and city public policies.

                    19.     The DRP’s binding arbitration provision purports to cover claims for

             “[e]mployment discrimination and harassment … based on, for example, age, race, sex,

             religion, national origin, veteran status, citizenship, disability, or other characteristics

             protected by applicable laws.” (DRP at p. 5.) However, mandatory arbitration of such

             claims is expressly proscribed by New York law. See CPLR 7515. See also Newton v.

             LMVH Moet Hennessy Louis Vuitton Inc., 2020 N.Y. Misc. LEXIS 3288, 2020 NY Slip

             Op 32290(U) (Sup. Ct. N.Y. Co. July 10, 2020) (Nock, J.). Therefore, the DRP’s

             mandatory arbitration provision is “null and void” with respect to Mr. Chiu’s claims under

             Title VII, the NYSHRL, and the NYCHRL. Id.

                    20.     The DRP impermissibly and drastically reduces the statutory limitations

             period for bringing discrimination claims. The limitations period for bringing formal

             claims of employment discrimination under the NYSHRL and NYCHRL is three years for

             civil actions and one year for administrative complaints. See N.Y. Exec. Law § 297(5);

             Koerner v. State, 62 N.Y.2d 442, 478 N.Y.S.2d 584 (1984); N.Y.C. Admin Code § 8-

             109(e), § 8-502(d). With respect to Title VII claims, employees have 300 days in which to

             file a formal charge with the Equal Employment Opportunity Commission (“EEOC”). See

             42 U.S.C. § 2000e-5(e)(1). However, under the DRP, an employee has only thirty days to

             decide whether to file for arbitration if the dispute cannot be voluntarily resolved by the

             parties. (DRP at p. 11.) The grossly truncated limitations period is unreasonably short and,

             therefore, unconscionable and contrary to public policy. Also, as detailed below, the short

             limitations period effectively deprives employees of the statutory right to have their claims




                                                           6

                                                       6 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 13 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             heard and investigated by governmental agencies, including the EEOC, New York State

             Division of Human Rights, and New York City Commission on Human Rights.

                    21.     The DRP repeatedly, falsely, and fraudulently tells employees that the

             arbitrator is empowered to award all remedies provided under the employment

             discrimination statutes, when that is clearly not true. In the DRP “Questions and Answers

             For Employees,” which employees would have considered and relied upon, AB tells its

             employees: (i) “The Arbitrator … can provide any remedy that could have been granted by

             a judge or jury in a court trial of the particular claim”; (ii) “There is no difference in the

             type of relief available”; and (iii) “The Arbitrator has the same authority as a judge or jury

             in making awards to Employees. That means in arbitration, it’s possible for you to recover

             anything you might seek through the court system.” (DRP at pp. 21-23.) Each of these

             statements is demonstrably and knowingly false. By the very terms of the DRP itself, the

             arbitrator is not empowered to award the same relief as a judge or jury.

                    22.     First, the DRP expressly states that the arbitrator is not authorized to order

             equitable relief in the form of reinstatement if AB objects for any reason:

                            14.2 Upon a finding that a party has sustained his or her burden of
                            persuasion, the Arbitrator shall, except as provided by Article 13
                            (Authority of the Arbitrator) and Article 16 below (Front Pay
                            Option Instead of Reinstatement), have the same power and
                            authority as a judge or jury in a court trial to grant any relief
                            available under applicable law in the relevant jurisdiction.

                            16.1 If the Arbitrator orders the reinstatement of a terminated
                            Employee, there may be situations where … the Company does not
                            wish to reinstate the Employee. In such situations, the Arbitrator, at
                            the request of either party, shall issue a supplementary award
                            granting front pay instead of reinstatement, in accordance with the
                            applicable state or federal law.

             (DRP at pp. 16-17) (emphasis supplied).




                                                           7

                                                       7 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 14 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                    23.      Second, the DRP expressly provides that the arbitrator is not authorized to

             award any equitable relief that is directed at AB’s employment policies or practices: “13.3

             The Arbitrator shall not diminish the Company’s authority to establish, revise, interpret or

             administer its policies, procedures, rules and/or practices.” (DRP at p. 16) (emphasis

             supplied).

                    24.      Thus, despite AB’s repeated written assurances to employees that they are

             entitled to the exact same relief available in a court of law, the DRB explicitly limits and

             removes the arbitrator’s authority to award significantly important relief provided for under

             the anti-discrimination statutes, i.e., orders of reinstatement and orders directing the

             employer to eliminate discriminatory policies and practices, both of which are available

             under Title VII, the NYSHRL, and NYCHRL, and have been recognized as important

             remedies to deter and remediate unlawful discrimination. Specifically:

                          a. Title VII, 42 U.S.C. § 2000e-5(g) (“If the court finds that the respondent

             has intentionally engaged in or is intentionally engaging in an unlawful employment

             practice charged in the complaint, the court may enjoin the respondent from engaging in

             such unlawful employment practice, and order such affirmative action as may be

             appropriate, which may include, but is not limited to, reinstatement or hiring of

             employees …, or any other equitable relief as the court deems appropriate.”) (emphasis

             supplied);

                          b. NYSHRL, N.Y. Exec. Law § 297(4)(c) & (9) (“If, upon all the evidence at

             the hearing, the commissioner shall find that a respondent has engaged in any unlawful

             discriminatory practice as defined in this article, the commissioner shall … cause to be

             served on such respondent an order … including such of the following provisions as in the




                                                          8

                                                      8 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 15 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             judgment of the division will effectuate the purposes of this article: (i) requiring such

             respondent to cease and desist from such unlawful discriminatory practice;(ii) requiring

             such respondent to take such affirmative action, including (but not limited to) hiring,

             reinstatement or upgrading of employees…, the extension of full, equal and unsegregated

             accommodations, advantages, facilities and privileges to all persons…; (iii) awarding of

             compensatory damages to the person aggrieved by such practice; (iv) awarding of punitive

             damages … to the person aggrieved by such practice; (v) requiring payment to the state of

             profits obtained by a respondent through the commission of unlawful discriminatory acts

             …; and (vi) assessing civil fines and penalties …; (vii) requiring a report of the manner

             of compliance…. Any person claiming to be aggrieved by an unlawful discriminatory

             practice shall have a cause of action in any court of appropriate jurisdiction for damages,

             including, in cases of employment discrimination related to private employers and housing

             discrimination only, punitive damages, and such other remedies as may be appropriate)

             (emphasis supplied);

                        c. NYCHRL, N.Y.C. Admin Code § 8-120(a), § 8-502 (“If … the commission

             shall find that a respondent has engaged in any unlawful discriminatory practice …, the

             commission shall … issue … an order requiring such respondent to cease and desist from

             such unlawful discriminatory practice or acts of discriminatory harassment or violence.

             Such order shall require the respondent to take such affirmative action as, in the judgment

             of the commission, will effectuate the purposes of this chapter …including, but not limited

             to: (1) Hiring, reinstatement or upgrading of employees; (2) The award of back pay and

             front pay;… (5) The extension of full, equal and unsegregated accommodations,

             advantages, facilities and privileges;… (8) Payment of compensatory damages to the




                                                         9

                                                      9 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 16 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             person aggrieved by such practice or act;. (9) Submission of reports with respect to the

             manner of compliance…. [A] person aggrieved by an unlawful discriminatory practice

             … shall have a cause of action in any court of competent jurisdiction for damages,

             including punitive damages, and for injunctive relief and such other remedies as may

             be appropriate….”) (emphasis supplied);

                          d. Reiter v. MTA N.Y.C. Transit Auth., 457 F.3d 224, 229-30 (2d Cir. 2006)

             (“[E]quitable relief lies at the core of Title VII, which expressly provides for non-monetary

             relief such as reinstatement…. Under Title VII, equitable relief is not incidental to

             monetary relief. We, as well as other circuits, have repeatedly emphasized the importance

             of equitable relief in employment cases…. Under Title VII, the best choice is to reinstate

             the plaintiff, because this accomplishes the dual goals of providing make-whole relief for

             a prevailing plaintiff and deterring future unlawful conduct…. Reinstatement advances the

             policy goals of make-whole relief and deterrence in a way which money damages cannot.”)

             (citations and internal quotation marks omitted).

                    25.      By denying Mr. Chiu and other employees core equitable remedies under

             the anti-discrimination statutes, which would unquestionably be available and accorded

             significant importance in a court of law and before the administrative agencies, the DRP

             deprives employees their statutory right to full make-whole relief, contravenes the strong

             public policy in favor of reinstatement and other equitable measures to eliminate

             discrimination and deter unlawful conduct, and interferes with federal, state, and local

             agencies’ authority to take affirmative actions to ensure compliance.

                    26.      Furthermore, AB’s repeated, material misrepresentations in the DRP that

             the arbitrator is authorized to award all relief available in a court, means that Mr. Chiu’s




                                                          10

                                                      10 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                  INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 17 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             and other employees’ acceptance of the DRP was procured by fraud, and, therefore,

             unenforceable as against Mr. Chiu.

                    27.        In addition to the above limitations on the arbitrator’s authority, the DRP is

             clearly designed to: (i) prevent or deter employees from exercising their statutory right to

             have their claims investigated and addressed by government agencies; and (ii) shield AB

             from the scrutiny of those agencies with regard to its employment practices and policies.

             Although the DRP nominally states that it is not “intended to discourage or interfere with

             the legally-protected rights of Employees to file administrative claims or charges with

             government agencies,” its provisions have precisely that effect. Among other things, the

             DRP:

                          a.   Advises employees that AB will seek to have the agency “defer its

             processing of the charge until the Employee and the Company complete the DRP,” thus

             depriving employees of the benefit of the agency investigatory process, agency cease and

             desist orders, and other potential agency actions favoring the employee, until it is too late,

             i.e., after the “final and binding” arbitration is already over and there is little interest or

             incentive by the agency to prosecute the charge. (DRP at p. 3.)

                          b.   Unlawfully requires employees to agree that “they will first use the DRP

             for any covered claims before filing or pursuing any legal, equitable, administrative or

             other formal proceeding.” (DRP at p. 6) (emphasis supplied). This deprives employees of

             their legal right to pursue administrative charges with federal, state, and city agencies prior

             to, or concurrently with, the DRP process.

                          c.   Gives employees only 30 days to request arbitration, after which AB

             immediately initiates arbitration proceedings. (DRP at p. 11.) Employees are thereby




                                                            11

                                                         11 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                              INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 18 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             deprived of any realistic opportunity to thoroughly evaluate and prepare their claims,

             submit them to a fair employment practice agency for investigation, or obtain any benefits

             from a thorough and proper agency investigation of AB’s conduct. With respect to Title

             VII, employees are also deprived of the opportunity to exhaust administrative EEOC filing

             requirements (a prerequisite to pursuing a Title VII claim) prior to arbitration, which

             effectively denies employees any remedy under that statute. See 42 U.S.C. § 2000e-5(f)(1).

             Furthermore, given the DRP’s arbitration initiation process, which is hasty and rushed by

             design, the appropriate agencies have little or no opportunity to investigate and remediate

             AB’s discrimination in any meaningful way prior to the arbitration, allowing AB to: (i)

             effectively avoid any government scrutiny for its conduct; and (ii) deprive employees of a

             potentially valuable ally and resource for obtaining justice. The agencies’ role in

             investigating and remediating unlawful discrimination is thereby diminished in a way that

             is contrary to public policy and the public interest.

                    28.     The DRP is fatally defective for the additional reason that it expressly

             denies Mr. Chiu and other claimants the right to potentially highly-relevant discovery

             documents and information that an employee might need to prosecute his or her case.

             Specifically, the DRP provides that its discovery provisions “do not require either party to

             provide information to the other party that is proprietary, confidential, privileged,

             classified, or trade-secret information.” (DRP at p. 13.) Thus, under the DRP, documents

             and information that AB deems “proprietary,” “confidential,” or “classified” are expressly

             exempted from all discovery, on a blanket basis and without any qualification – despite the

             fact that employment discrimination claimants (including Mr. Chiu) often need to rely upon

             such information in order to prove their claims. Moreover, the DRP provides no definition




                                                           12

                                                       12 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 19 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




             of what constitutes “proprietary,” “confidential,” or “classified” information, no

             mechanism for determining whether the information was properly so classified, and no

             way for a claimant to determine what documents and information are being withheld on

             that basis.

                     29.    In sum, the DRP: (a) is not binding because AB never obtained Mr. Chiu’s

             assent to the policy; (b) is unlawful on its face under New York law in that it purports to

             mandate arbitration of employment discrimination claims in contravention of CPLR 7515;

             (c) is unenforceable to the extent is was procured by fraud and/or material

             misrepresentations regarding the remedies available in arbitration; and (d) is contrary to

             important public policies, and is procedurally and substantively unconscionable, in that it

             (i) deprives employees of core equitable remedies under the anti-discrimination statutes,

             (ii) reduces the limitations period for discrimination claims to an unreasonably short period

             (i.e., 30 days); (iii) effectively deprives employees and governmental agencies of any

             realistic opportunity to assert, investigate, and remediate administrative discrimination

             claims prior to arbitration, and, indeed, actively seeks to interfere with that process; and

             (iv) gives AB the unilateral right to withhold from discovery any documents and

             information it deems confidential, regardless of relevance. Therefore, a “valid agreement

             [to arbitrate] was not made,” and a stay of arbitration is appropriate pursuant to CPLR

             7503(b).




                                                          13

                                                      13 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 20 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                     WHEREFORE, Petitioner respectfully requests that an order be issued pursuant to

             CPLR 7503(b):

                     (1)     Permanently staying arbitration between Petitioner and Respondents, and

             permitting Petitioner to pursue all non-arbitration remedies and proceedings permitted by

             law; or, alternatively;

                     (2)     Staying arbitration between Petitioner and Respondents pending

             completion of the processing and investigation of Petitioner’s NYC Commission

             Complaint, up to and including any administrative hearing prosecuted by the NYC

             Commission under the NYCHRL; and

                     (3)     Granting Petitioner such other and further relief as the Court may deem just,

             equitable, and proper.

             Dated: New York, New York
                    July 20, 2021

                                                           By: ___s/Tiffany Ma, Esq.________
                                                                  Tiffany Ma
                                                                  Young & Ma LLP
                                                                  575 Lexington Avenue, 4th Floor
                                                                  New York, NY 10022
                                                                  T: (212) 971-9773
                                                                  F: (212) 600-2301
                                                                  tma@youngandma.com

                                                                   Michael P. Pappas
                                                                   Michael P. Pappas Law Firm, P.C.
                                                                   3 Columbus Circle, 15th Floor
                                                                   New York, New York 10019
                                                                   T: (646) 770-7890
                                                                   F: (646) 417-6688
                                                                   michael@pappaslawfirm.com




                                                          14

                                                      14 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                   INDEX NO. 654483/2021
NYSCEF DOC. NO. 1 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 21 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                                                        Attorneys for Petitioner
                                                         David Chiu




                                                15

                                             15 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                         INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                1    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 22 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021




                                           16 of 16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 2 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 23 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                                Exhibit A
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                               INDEX NO. 654483/2021
                  Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page
NYSCEF DOC. NO. 2Commission                                             24 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED
                            on
                                  Human            Rights                                                                               Date                                         Intake       #



                                                                                                  INTAKE                    FORM


     Name                                                                                                                                          Preferred           Title                      Date    of Birth
                                                                                                                                                   (® 9                    s., Mx)
                                       David         Chiu

     Address                           18 Hillcrest            Road

     City                                                                                                                                          State              NJ                          Zip    07670
                                       Tenafly
     Cell     Phone                                                               Other         Phone                                              Occupation
                                       917-903-0980                                                                                                High         End        Sales     Operations            Sr Director

     Email                                                                         Race/Ethnicity                                                  Primary            Language
                       david.g.chiu@gmail.com                                                       Asian                                                              English


     Family          Status:                  Married                 O      Domestic             partner            O      Single                 O      Other

     Ernergency                Contact                 My       attorney,             Tiffany        Ma,      Esq.:        212-971-9773




     Name            Dusan         Vujovic                                                                     Company                if any           Anheuser-Busch                     InBev         SA/NV
     Address                            125     W.     24th         St.

     City                              New         York                                                        State          NY                   Zip                 10011                      Phone     (347) 429-1082

     Second           Contact

     Address

     City                                                                                                      State                               Zip                                            Phone

     Date      of most           recent        incident         of discrimination:                                                                 Borough            where   incident             occurred:
                                              11/5/20                                                                                                                 Manhattan

     Have       you      filed     any        complaint             about      this      incident         in any      other         place?       O     Yes                 No

     If yes,      check          the     place       or describe              below:
     O      EEOC            O      NY State           Division            of Human           Rights           O      HUD             O    HPD             O     NYCHA                O   Court

     O      Other:

     My inquiry   has to do with:                                                                                                                  Have         you    ever        had    an appciatment             with
     (check  one, and then fill out                           the     next     section          depending            on                            the     Commissicñ                before?
     your     answer)                                                                                                                              O      Yes                No
     O      Housing    (Complete                     Section         A and       D)
     O      Public   Accommodati0ñ                            (store,        restaurant,          taxi,    dentist        office,      etc.)       List      when,         and     the   result       of your    inquiry:
            (Complete            Section           B and      D)
            Employment                  (Complete            Section          C and        D)
     O      Discriminatory                 Harassment                 (Complete            Section     D)
     O      Bias-based                 Profiling       by Law             Enforcement             (Complete            Section          D)




     Type      of Housing:
     O      Co-op                                    O       Commercial                              O      Rental                   O       Shelter

     O      SRO                                      O       Owner-occupied                          O      Condo                    Approx.           Number         of Units

     Basis        of Discrimination                   -- Check            all that       apply:
     O       Race                                    O       Color                                   O      Presence           of Children                        O        Marital       Status
     O      Gender                                   O       Gender           Identity               O      Naticñal          Origin                              O        Sexual        Orientation
     O       Ro|;y;vn/Creed                          O       Occupation                              O      Lawful         Source         of Incame               O        Alienage/Citizenship                  Status
     O      Age                                      O       Disability/Failure                 to Accommodate




                                 100 Gold          Street,     Suite 4600             | New York, NY 10038                    | NYC.gov/HumanRights                         | El EDW @NYCCHR
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                         INDEX NO. 654483/2021
                  Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page
NYSCEF DOC. NO. 2Commission                                             25 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED
                            on
                              Human           Rights




     Basis       of Discrimination               -- Check           all that      apply:

     O     Race                   O    Age                      O      Religion/Creed                           O      National          Origin                O      Sexual       Clientaticñ

     O     Color                  O    Gender                   O      Gender           Identity                O      Maiita|         Status                  O     Alienage/Citizenship                  Status
     O     Disability/Failure            to Accommodate




     How       many       employees            does      your        emp|cyer            have?          O       More     than      4                More      than      15

     Are     you    in a union?           O      Yes                 No         Which        union?

     Basis       of Disciimination               -- Check           all that      apply:
           Race                   O    Color                                     O      Sexual         Clientatica                              O     Alienage/Citizenship                     Status
     O     Gender                 O    Gender           Identity                 O      Credit   History                                              Disability/Failure              to Accomñiscate
     O     Pregnancy              O    Marital         Status                           National    Origin                                      O     Arrest/Conviction                Record
     O     Age                    O    Religion/Creed                            O      Unemployment                   Status                   O     Status       as victim         of domestic           violence,
                                                                                                                                                      sexual         violence,       or stalking




     Briefly      describe        what   happened:
     Please      see verified      complaint  enclosed




                 OFFICE                USE            ONLY*****OFFICE                                           USE          ONLY                 *****OFFICE                         USE           ONLY
      Date       of Intake                                                                                  Intake        Number

      Attorney         Assigned


      1. Statute          of Limitaticñs           deadline:              LEB                                                                           EEOC

      2. How        did    this     person       hear      about          the    Commission?                (check        all that        apply)
      O      CRB                                  O      Social       Services                     O     CityAgency                               O    Internet                O     Elected        Official
      O      Community     Org.                   O      Commissioner                              O     CCHR Website                             O    311                     O     Private       Lawyer
      O      Social  Media                        O      Legal       Services           Org.       O     Press                                    O    TV                      O     Radio
      O      Newspaper                            O      Email                                     O     Flyer/Brochure                           O    Taxi    TV              O     Other       Complainant
      O      Advertisement             (Please          specify        if possible)
      Details:        (If Elected      Official,        City    Agency,           Commissioner,                  or Other,        write     in the      name/more              information)


      3. Language            Access          Issues:
           a. Limited        English         Proficient?             O     Yes           O     No

           b. Primary        Language             of Complainant:

           c. In which        language           was       intake         conducted?

           d. Method         of interpretatión.                    O       LEB       staff         O     Phone                   O      Volunteer              O       Paid      Interpreter

      4. Were         referrals       made?            O   Yes            O     No                 Where?

      5. Was       a complaint           filed?          O     Yes          O     No



      Approved by




                             100 Gold        Street,     Suite 4600             | New York, NY 10038                    | NYC.gov/HumanRights                          | El EDhF @NYCCHR
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 26 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021




       CITY          OF     NEW YORK
       COMMISSION                        ON HUMAN                          RIGHTS
       -----------                                              -------                                   --------X

       In the        Matter       of the         Complaint                  of:                                              )

       David         Chiu,                                                                                                   )

                                                                                                                             )

                                                                          Complainant,                                       )                               VERIFIED                     COMPLAINT

                                                                                                                             )
                                       -against-
                                                                                                                             )

                                                                                                                             )

       Anheuser-Busch                        InBev          SA/NV              and     Dusan            Vujovic,)                                            Case          No.

                                                                                                                             )
                                                                          Respondents.                                       )
       -----------··----                                           --------------                                     ---X



       STATE               OF   NEW            JERSEY                                    )
                                                                                          :ss:

       COUNTY                   OF BERGEN                                                )




       David         Chiu,       being         duly         sworn,            deposes            and     says:


               1.     I, David           Chiu         ("David"),                  am the         Complainant                      in this       matter         and     I submit              this     Affidavit             in
                                                                                                                                                                                                                    ("AB"
                       support          of     my      Charge.                I believe           that        respondents                   Anheuser-Busch                       InBev         SA/NV

                      or the       "Company")                       and       Dusan          Vujovic            ("Dusan")                   discriminated                  against          me based              on     my
                      race,       parental/paternity                           status,        and         gender,                failed        to    accommodate                     me,        and         retaliated

                      against          me by terminating                             me shortly               after         I returned              from      an   already            cut     short         protected

                      paternity           leave.


               2.     My        address          is        18     Hillcrest           Road,            Tenafly,              NJ       07670.           I reside            at this       address            currently
                      and       also         during         my          employment                 with         Respondents.                         My      attorney            assisted            me with             the

                      preparation               of     this         Verified      Complaint.                          My         attorney           is Tiffany             Ma,       Esq.,          Young           & Ma
                                                                                     4th                                                                                                                    212-971-
                      LLP,        575         Lexington                   Avenue,          FlOOr,                     New             York,         New        York          10022.             Tel:

                       9773,      Fax:         212-600-2301.


               3.     Anheuser-Busch                                InBev                SA/NV's                      wholly-owned                           subsidiary,                    Anheuser-Busch

                       Commercial                    Strategy,             LLC         (a     foreign             corporation                  domiciled              in     Delaware),                has      a New
                                                                                    24th
                       York       address             at    125       West                   Street,          New        York,            NY        10011.         AB        has     a sizable           employee

                      population               in New              York        City      (over          200       employees),                  where         I reported            to work.


               4.      Respondent                Dusan               Vujovic           is    employed                  at        AB       as   President,             High         End,        and      is     in      New

                       York       to    supervise                 and     direct       employees.
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                   INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 27 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021



           5.      I     have       not          filed           any         other          civil         or         administrative                                  action              concerning                 the        unlawful

                   discriminatory                     and        retaliatory               practices              that           are        the     subject                 of this          Verified              Complaint.


                                                                                                          Background


           6.      Anheuser-Busch                              InBev         SA/NV               is    a multinational                              drink                 and         brewing            company               based             in

                   Leuven,           Belgium.                     With          a market                cap          of     $100+                 billion              and            annual          revenue           around              $50

                   billion,        AB         has         approximately                     400        beverage                   brands             and             about            170,000            employees.


           7.      I have         a degree                 from         Macalester                    College              and          an        MBA                from             China          Europe          International

                   Business             School,                during         which            time       I interned                    twice             for        the        Company.


           8.      I had        a 10 year                 successful                career           at AB.               I worked                   in     six           different             positions,             starting             as a

                   National             Route-To-Market                                  Manager                in        Sichuan/Chongqing                                            China.               Then       I      became               a

                   Route-to-Market                             Associate                 Director              (Beijing/Tianjin/Hebei/Shandong/Inner                                                                       Mongolia),

                   National             Retailer                Associate                 Director              (Shanghai,                         China),                  and          then        transitioned               to         New
                   York         in March              2016             as a High               End      National                  Wholesaler                          Development                        Director.


           9.      I was          a Zone              People             Bet        in     2014          and          2015.                  Next,              I became                    a Senior               Sales        Director

                   Specialty             Brands/Region                          7 in        CA,         and          then             National                  High             End        Sales           Operations               Senior

                   Director             in     New              York         again             from       September                          2018               to        the         end       of    my       employment                        in

                   November                   2020.              My         accomplishments                               as a Senior                       Sales               Director              included             overseeing
                   the        integration                 of     newly           acquired                craft             partners                 with             the         field          sales        organization                   and

                   distributor               network;                 leading            a team           of         14 High                 End          District                Managers                   and     17 High                End

                   Sales         Rep;          chairing               the      High         End         wholesaler                          advisory                  panel             which           kicked          off     in         2016

                   and        is ongoing;                 and     delivering                   $215M            revenue                  in 2017.


           10.     I have         been         an         incredibly            loyal           soldier           for           the     Company                        and        was          shocked             at the       growing
                   discrimination                     I experienced                       towards              the         end         of     my          employment                          after         I became            a father.

                   I would          have            been         able        to perform                the      essential                    functions                     of    my job              with      accommodation

                   and        it would              not        have      been         an undue                 burden                 to the          Company.                           AB      also        paid      more          to and

                   expected                  less         of      lesser            experienced,                          lesser             tenured,                      and          lesser           performing                  White

                   employees                  and/or            employees                 without              children                 or limiting                       circumstances.


                Race/National                  Origin             and       Primary             Caregiver                   Discrimination,                                 Failure             to Accommodate,                            and

                                   Retaliation                   (including               FMLA               and          NY          Paid         Sick          Leave                 Law       retaliation)


           11. Although                  working                  in     China            at    the       start           of      my          career                 presented                  an      opportunity,                 it     also

                   stereotyped                 me when                  I returned                to    work               in     the        U.S.,          even                though           I was         raised          an      Asian

                   American               that        went         to       China         to work.                Essentially,                       it was                assumed               that       federal,          state,        and

                   city        employment                       laws          did        not        equally                apply             to       me             in         the      Company                   because             I    had

                   lateralled           over          from            China.
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                          INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 28 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021



           12.   When           I met              Dusan              Vujovic                    ("Dusan")                     in     2011,            he     was           initially            very              supportive                    of     me.

                 Both       he       and           I were            single             men              at the          time.         We         both        had           no      need          for        child/family                        related

                 accommodations                                and         worked                  all     the       time.             When             we         came             to    New           York              together,                 I was

                 instrumental                      to Dusan's                    integration,                       since           I was         an Asian                  American                   who           actually               grew         up
                 in     New          York               since         birth.                Eventually,                        Dusan              convinced                       me      that        I had               to      transition                 to

                 California                 to be promoted                              to partner                   and         would            be Dusan's                       "eyes          on         the      ground".                    Given

                 this     directive,                 I agreed                   to     live         separate               from            my        wife         to     accommodate                               the         Company                  and

                 Dusan            out         of        loyalty.              Unfortunately,                               when              I arrived                 in         California,                  I faced                   immediate
                                                                                        "Mika"
                 discrimination                          under             Marcelo                                        Michaelis.                        Additionally,                        I was              the        second               Asian

                 employee                (after            Ashray                    Urs)         sent         by        the        Company                  to      California                  that          was          not          respected.

                 Eight        out        of        the      11 reporting                         to       Mika           were             White            Americans.                        Mika             would               confuse               two

                 Asian          male          employees,                        John          Li         and     Martin               Kang,            as the           same             person.


           13. Nevertheless,                         I rolled                with             the        punches                    and      still         delivered                     77.7%           KPI              achievement                        in

                 2018.          The           White             comparator                         employees,                        Madeline                Bury            and          Jonathm                   Samorajski,                       were

                 treated          better            than            me despite                     inferior              performance                        and         less        experience,                      and         were            able       to
                                                                                                                                                                                                                                                  years'
                 transfer            into          other        roles.                These              two        employees                     made            Senior             Director                with          just          4-5

                 work       out         of     college               in their               20s.          It took              me and             other           minority                employees                       much            longer.


           14.   When            I    returned                  to         New              York            in       September                       2018,             my           department                       with            Dusan              had

                 integrated              many              more              White/European                                male             employees                   such             as Nate              Muszczysnki,                            John

                 Crerand,               and         Michael                  Higgins.                      Because                  I took           the      fall          for      Dusan              to     go         to      California,                  I

                 was       also       returning                     with        negative                  performance                        evaluations                     from           Mika.              I became                    more          the

                 butt      of jokes.                     KPIs         became                     harder             to    achieve               because                 Dusan               provided                 me with                   little        to

                 no      resources                  or     employees                        to      support               me.              Nonetheless,                      I continued                       to     perform                  at       95%
                 satisfaction                 with             High          End            wholesalers                        in    2019.             In     the        summer                  of     2020,              the       position               of

                 High        End             2.0         was          given              to        another                male             employee,                    Rodrigo,                 who               has         no        kids.           As

                 detailed             below,               I    completely                          lost         the       support                of        Dusan             after          I   decided                   to       expand               my
                 family          and         have          a child.


           15. More          and         more             meetings,                     such          as routine                    meetings                with         Logistics,                   seemed                to be          attended

                 only       by          White               male             employees.                              The             wholesalers                       and          field         sales              employees                        were

                 complaining                       to      me         that           they          wanted                visibility.                   The         communications                                   with            wholesalers

                 were       strained                due         to the           discrimination                           against             me.           The         men          in the           group              primarily                  either

                 had       no        children                  or     else            had          no       caretaking                      responsibilities                             because               their            wives            stayed

                 home        or had                less        demanding                      careers.


           16. I had            gotten             married                 in        2014           and          my        wife            works             in      management                          consulting,                       which             is

                 demanding                    in hours                and            responsibility.                           Because               my wife                 and         I needed               the        stability                of her

                 income,             we        agreed                that            I would               have           to        stay     in      New           York             if    we      had           kids.               It    would           be

                 financially                  detrimental                       to     us     to         move            anywhere                 else,           and        there          was         just         no        other           way       for
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                           INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 29 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021



                 me        to        start             a     family               with             the         unfairly                  low         compensation                                and       continuous                            lack          of

                 promotions                      I was            experiencing                       at AB.


           17.   On my               October                 2019          review,                 Dusan              suggested                    that        for       my         next         role    I go             to Bob              Tallett's

                 team           in       Business                   &      Wholesaler                          Developmeñt,                          which               was          another              all        White                 team.              In

                 December                       2019,              I     told       Dusan                  that           my          wife          was           pregnant.                       In     March                      2020,             at    the

                 beginning                     of      the        coronavirus                       pandemic,                        the        team           took           a company                      trip              to     Las         Vegas.

                 Four          out        of        six          employees                 got            COVID-19                         on      this         trip.          Again,              there            was             no      reason             to

                 include              so many                     of     the      employees                       except              to      share            my        credit            in     wholesaler                        management

                 while           I did           all        the        work        and             took         all       the        risks         not         favorable               to        my      pregnant                        wife.             This

                 was                             stressful                to      both         me and                                wife.           The                       was         to     meet             with             a local            Non-
                            highly                                                                                        my                                      trip

                 Equity              wholesaler,                        Breakthru                   Beverage;                     only          John            Crerand               and         I needed                     to     go.          Others

                 colleagues                  joined               just      to     be provided                        with            visibility,                although               I was           never              included                   in the

                 other          initiatives                  that        I did      not            work         on.


           18.   In     April            2020,              I was          approved                      for     12 weeks                    of     FMLA                 leave.                 I simultaneously                             spoke             to

                 Dusan               about             potentially                     moving                   to        a Global                 HQ           position,                  because                 those              roles            allow

                 employees                      to         be      based           in      New                 York             with          limited                global            travel.                It      was             for        the        ZX
                 Ventures-Global                                  RTM            Non-Alcohol                              Senior             Director                position,                  which          was             later         removed

                 due        to       COVID-19.                             When                I     spoke                to     Dusan              about               the         possible             transfer,                    I     explicitly
                 mentioned                      that        the         lack      of      diversity                   on        my         current             team            and         my       need            for        less         travel           for

                 primary                 caregiving                      duties          as reasons                       justifying                the         transfer.                  It     was        clear             from              Dusan's

                 reaction                that        he      was          extremely                  unhappy                     that        I had            raised          the      issues           of         diversity                and            need

                 for     a caregiver                        accommodation                                  While                Dusan             superficially                      later         agreed             that           I would                not

                 have          to     move                 for      a year          to     placate                   me,         he      was         simultaneously                              deciding                 my          long            career

                 would              be     over.                 Dusan           saw       this            request               and         my      later           paternity                  leave        as a betrayal,                            when

                 in     fact         I was                 engaging                in      self-help                      concerning                     a need                for     reasonable                         accommodation

                 because              I was                going         to be a new                       father,             and         needed              to be present                      as the            primary                 caregiver

                 with       a breadwinning                                wife.


           19.   On May                  14-15,              2020,          I was         told            by      Dusan               that        my performance                                was     fine.


           20.   On May                  18,        2020,              a colleague                   told         me that                we were                 safe          in    our         role     for        the            reinainder                 of

                 the       year          and         -would              not      need              to     relocate                  (because                 the       Company                    had        an          informal                 policy

                 requiring                 relocation,                     which               is        why          I        had       considered                      the         Global             HQ           position                    back          in

                 April).              Dusan                 confirmed                   this        two         days            later.


           21.   On May                   19,        2020,              I received                  another                Metlife                approval               for         FMLA               leave             to        start        on        June

                 26,     2020.


           22.   On        June           3,        2020,              I had        a very                 vocal               discussion                     with        Dusan                 and     his          direct               reports            on

                 diversity                 and             inclusion,                   given              progress                   made               in      the          BLM               movement.                             I     indicated

                 specifically                        that           a     national                  town              hall            discussion                        was          disingenuous                              without                  more
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                                   INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 30 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021




                      minorities                  in       the     company,                    and          specifically                       in        mâüãgemeñt                        roles.               I further                    asserted             that

                      the      demographics                            of    management                              do      not         reflect            the       beer          consumer                        demographics,                           which

                      was         causing                   the         Company                      to          send              the         wrong                  message                  in        marketing,                           advertising,

                       communication,                             and        business                strategy.                      Rodrigo,                    Martin,             Nate,           and             John         were           all     present

                       during               these           conversations.                                  I         mentioned                          that         Bob              Tallett's                team              (Business                       and

                       Wholesaler                    Development)                         is 100%                      Caucasian.                         Dusan             even          admitted                   that        all     Brazilians                  in

                      the      company                     are     light           skinned,                even              if     over        half            of     the        actual            Brazilian                    population                      is of

                       Afro-Brazilian                            heritage              and          dark              skinned.                      In      summer                     2020,          Asian                 Americans                       in     the

                       United               States           were             also        experiencing                                  an     unprecedented                              number                     of        hate           crimes              and
                                                                                                                          streets.2
                      physical                and          verbal             assaults               in         the                                  Yet             both          the      Company                         and          Dusan              never

                       addressed                 this       at all          in team            meetings                      or to me directly.                                   They         also         completely                        ignored              the

                       fact      that         the       negative                  perception                     of       Asian               Americans                      was          leading                   to     a disproportionate

                       amount               of      wrongful                  terminations                            causing                 unemployment                               rates           for         Asian             Americans                     to

                       soar      in     NYC              and       around              the         country.


               23.     On June                25,      2020,           my son             was          born.


               24.     While            I     was           on      approved                    FMLA      leave/parental                                             leave          on       July              1,        2020,           Dusan              asked
                                                                                                  "optional"
                       whether                I would              be joining                  an                 meeting,                                        and         I said           that        I was            exhausted                    having
                       been       a father                 for     just           a week.                 Dusan               then            sent         a coworker                     to     berate                  me for              missing              this

                       optional               meeting,                 which             it        appeared                  Dusan              was             now          claiming                 to       have            been           mandatory.

                       After          this,         I returned                early           to    work               after         just       two             weeks             of     leave,            since            it was             clear         I was

                       going           to     be       retaliated                 against             for            exercising                 my          right            to     take         parental                   leave.              I was             also

                       assisting              my         wife          during            this        time,              who             had         post         partum                 depression                       because               of      birth        by

                       suction,              and        tending              to     see if my                   baby              suffered               any         physical              trauma.                   Therefore,                     I was          not

                       merely               bonding               with            my     new          baby                but        also       taking                care          of     my         wife               and      baby's               medical

                       needs.            I experienced                        both        FMLA                       retaliation                and         NYC              Paid         Sick           Leave              Law          retaliation.


               25.     I was          the        primary                caregiver                   and          yet       I was              pressured                     to     return             early              because,               due         to     the

                       culture           fostered                 by     Dusan,               none              of     the         other        men              took         more           than          2 weeks                     off     when              their

                       wives           gave            birth,          as their           wives                 were              not        employed                   or        not     working                    full        time          when              their

                       kids      were            young              or just            born.              In          August                 2020,          Dusan                 assigned                 Kirin            Sales             (a Japanese

                       brand)           to Martin                  Kang,            another               Asian                   male        (Korean).                      The         perception                       was          that      my         career

                       was       over            when            I had        a child.                However,                          I am the                 one         that        speaks             Japanese                    and           had        field

                       experience,                     whereas                Martin                came               from             finance                 and         focused                 on         strategy,                 PowerPoints,

                       and      analytics                  but     had        no       field         experience                         (and         additionally                        Martin             had           voiced              many           times

                       his     distaste              for     Japanese                  restaurants,                       which              are the             main             carriers            of       Kirin           products).




        1
            Asian    American               Bar Association                   of New               York         and Paul, Weiss,                          Rifkind,           Wharton             & Garrison                    LLP,           A Rising            Tide
        of    Hate     and      Violence                against             Asian       Americans                  in New York                          During    COVID-19:                                 Impact,   Causes, Solutions,
        https://www.aabany.org/resource/resmgr/press                                                        releases/2021/A                          Rising    Tide of Hate                                and Vi.pdf      (last  visited
        March        2, 2021).
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                        INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 31 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021



           26.   On       August               18,         2020,             Dusan                   started           blaming                  me       aggressively                         on      texts         for     things            I was

                 never        blamed                 for         before             I became                       a father.             In      fact,        before              I had            a child,          Dusan              had        said

                 my performance                             is fine            and            my job               was       secure.


                                                                                                                             "heard"
           27.   On       September                    2,       2020,              Dusan                said         he                           from            other           team          members                   that      I was           not

                 planning                on     going             into         the           office            for        as long              as possible                 due          to    my        newborn                  (which            was

                 false).          Meanwhile,                           one         of     the         preferred                 White           male          employees,                      Nate,           had       already            moved

                 back        to     Chicago,                     and         there                 were         no        jokes          about           him         even            though                 he    did       not         return       in

                 September.                     After            this,         I reported                      into        the     office             1-2     times            a week               until         I was          terminated.

                 Nevertheless,                      after          all       these                 efforts,           Dusan            still      said        I was            not       as busy                 as I should               be      (all

                 within           3 months                  of     my becoming                                a new             father).


           28.   When            I was          terminated                         in        November                     2020,          no       one         else        in      the        direct          group          under           Dusan

                 was       terminated.                          My        work                was          given           to     Rodrigo,                  who          had        no        children.              Over          the        years,

                 there       were             few          or     no         minorities                       (and         no      primary               caregiver                  male            minorities)                  elevated            to

                 senior           management.                             Chris                Han,            another             Asian              American                  male            who          had          excellent              sales

                 volume             performance                          and             even            received                 additional                  RSUs             in    early            2020,          was          terminated

                 shortly           after        me earlier                     this            year           and      yet        was          also      cited           for      poor         performance                       as a reason

                 for     termination.


           29.   The        company                    offered                me             an       amount               of      severance                  that         was          less         than         the       remainder                of

                 what        I would                 have              been             entitled              to      under         paid          parental                leave              had      I not         been          unlawfully
                 pressured               to return                 early.                 The           Company                   has          a policy             of     16 weeks                    of     paid        parental             leave

                 of      which           I only             took         2 weeks.                         Therefore                 I found              it most               insulting               that        after         10 years            of

                 employment                      and             after         experiencing                            egregious                  discrimination                             and       retaliation,                I was            not

                 even        offered             the            remaining                          14 weeks                of     a paid              parental             leave              policy             which           I obviously

                 could            not         enjoy              due          to         the           discrimination                           and         retaliation                  I      experienced                       during            my
                 employment                      (and            even          after               I was        approved                 for      FMLA).


           30.   My        attorney             reported                 all        of these                  things         directly             to the          Company                      on      March              3, 2021.


           31.   Having            raised            these             issues             with            the        Company                   through              my         attorney,               AB         is now           seeking            to

                 compel             arbitration                    of        all        of         my      claims,               and        preemptively                        filed          a demand                   for      arbitration

                 with       the         AAA            in        order             to        (i)     deprive               me of            my        right         to     file         administrative                       charges,              and

                 (ii)     avoid          investigation                         and            scrutiny               by     the     NYC               Commission                        on      Human               Rights          and          other

                 authorities.                  I find             it     highly                    problematic                    that         the       Company                     has        a mandatory                        arbitration

                 policy           that        allows              it to        quickly                  commeñce                    an arbitration                        as soon               as the           employee                 notifies

                 them        of      a potential                       claim             and            mediation                 "fails".             And,          even           though              the        Commission                      and

                 other       FEP              agencies                 are         clearly                not        bound             by       any      arbitration                    agreement,                   the         Company's

                 arbitration                  policy             even          indicates                   the        Company                   can         ask      administrative                          agencies              to     adjourn

                 their       investigation,                            which                 I believe                greatly               hinders            the        work               and       legal         authority                of    the

                 NYC          Commission                           on        Human                    Rights,             NYS           Division               of        Human                Rights,             NYC            Department
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 32 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021




                 of      Consumer                     Affairs,           and          U.S.        Equal            Employment                           Opportunity                        Commission,                        which             are

                 tasked             with             investigating                    and         prosecuting                       these             egregious                practices.                      The          policy              has

                 successfully                     been          used       to prevent                 these             agencies                (and        especially                    the     NY         fair      employment

                 ageñcies)                  from          being         able          to     discover              and        remediate                     these         obvious                 violations                of      NY         law

                 by      AB         and       its     affiliates.


           32.   The         arbitration                  policy          also          allows           the        Company                      to     circumvent                        an     employee's                       Title         VII

                 rights         by       filing           early        arbitration.                 Title         VII     requires                 administrative                          exhaustion                  before             being

                 allowed               to       bring           a claim,               and        Respondents                            are     preventing                    me          from      filing                 a Title             VII
                                                                                 "commencing"                                                                                                   Respondents'
                 charge             by        prêêmptively                                                               a    AAA                arbitration,                  with                                                 Answer

                 now          due        on       July       8, 2021,             before             I have             had        a chance                 to     formalize                   my      facts         and          causes          of

                 action.


           33.   The          Company's                      brazen              attempts               to        deprive                employees                      and        agencies               of        their         statutory
                 right          to          administrative                        investigation                          and             remediation,                         and           to         shield              itself             from

                 government                         scrutiny,             should              also          be      thoroughly                        investigated                     by        the         Commission                         and

                 other         authorities.



           34.   I seek         an award                   of      back        pay,          front       pay         and           all     other        benefits,                  compensatory                        and          punitive

                 damages,                   emotional                  distress             damages,                attorney's                   fees        and         costs            and/or         an order                 directing
                 Anheuser-Busch                                 InBev            SA/NV                  and         Dusan                 Vujovic                  to       cease              and       desist              from             their

                 discriminatory,                           harassment                       and         retaliatory                      practices,                 together                   with          any          further               and

                 additional                 relief         that        is just        and        proper.



           35.   I provide                the        foregoing             information                       to    assert           my rights                    under         Title            VII     of the            Civil       Rights

                 Act,         as amended;                       Americans                    with       Disabilities                      Act;         New           York            State            Human               Rights              Law;

                 and         New          York            City         Human               Rights            Law         to    invoke                 the        jurisdiction                   of     the     New            York             City
                 Commission                          on     Human                Rights             ("NYCCHR")                             to      investigate                     this        charge           and         proceed                  in

                 accordance                       with           its     statutory                mandate                 and             procedural                    regulations                     and          to      satisfy             all

                 procedural                     prerequisites                    to        the       commencement                                of     a civil               action             in     the         event           that        the

                 charge             is not           resolved             by      conciliation,                    conference                     and        persuasion.                        Nothing              in this          charge

                 is intended                    to     constitute                a waiver               of        any     right            to    seek            judicial            relief           under           state         or        local

                 law         with        respect            to the        conduct                complained                    of herein.



           36.   I    will          advise             NYCCHR                      of        any        change                in         my       address                or        phone              number                and           I    will

                 cooperate                  in the         proper          processing                    of       and     investigation                          into       this      charge.



           37.   The           facts            and          evidence                      concerning                    discrimination,                             harassment                        and           retaliation                      at

                 Anheuser-Busch                              InBev          SA/NV                 are       not     limited               to those                described                in this           affidavit.
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                                                                                        INDEX NO. 654483/2021
NYSCEF DOC. NO. Case
                2    1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 33 of 59
                                                                  RECEIVED  NYSCEF: 07/20/2021




             38.   The       Company                  is fully         aware      of the       actions,       harassment        and      discriminatory                 and      retaliatory
                   motives          of     its        management                  and     employees.            I have       reported          it   to   the        Company          directly

                   and     through              counsel           but     the     Company            either      ignores      the   complaints                 or    otherwise          makes

                   no     effort     to        change            the    hostile         work     environment           or    make       me whole               although          they     have

                   the    ability         to     do     so.




                                                                                                                            David       Chiu


        Sworn            before     me this
                         th
                             day     of        July,      2021




        Notary       ublic



                 SHREYAS             S SHAH
                     ID # 2218019
                  NOTARY PUBLIO
                                 JERSEY
              STATE OF NEW
            Commlesion   Expires Sept. 22, 2023
       My
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 34 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                                Exhibit B
FILED:   NEW YORK COUNTY CLERK 07/20/2021 03:03 PM
    W2655_Outside_Cover_1 12/9/03 1:00 PM Page 1                                                                            INDEX NO. 654483/2021
NYSCEF DOC. NO. 3                                    Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 35 of 59   RECEIVED NYSCEF: 07/20/2021




                                                                                          DISPUTE RESOLUTION PROGRAM
                                                                                                     POLICY




                                                                    DRP-4 12/03
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 36 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




              SPECIAL NOTICE TO EMPLOYEES

          THIS POLICY CONSTITUTES A BINDING AGREEMENT
          BETWEEN YOU AND THE COMPANY FOR THE RESOLUTION
          OF EMPLOYMENT DISPUTES

          By continuing your employment with Anheuser-Busch Companies, Inc. or any of its subsidiary
          companies (“Company”), you and the Company are agreeing as a condition of your employment
          to submit all covered claims to the Anheuser-Busch Dispute Resolution Program (“DRP”), to
          waive all rights to a trial before a jury on such claims, and to accept an arbitrator’s decision as
          the final, binding and exclusive determination of all covered claims.

          This program does not change the employment-at-will relationship between you and
          the Company.




          THIS DOCUMENT SUPERSEDES PRIOR VERSION OF THE DRP POLICY
          STATEMENT AND PROGRAM GUIDE AND IS EFFECTIVE FOR CLAIMS FILED
          ON OR AFTER APRIL 1, 2004.



          Printed copies may not be up-to-date. Contact the DRP Administrator for the most current
          version. In the event of any conflict, the English language of this Agreement shall control.


                                                          1
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 37 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                                        GENERAL RULES

          COVERED EMPLOYEES
          The DRP applies to all salaried and non-union hourly employees of Anheuser-Busch Companies,
          Inc., or any of its U.S. subsidiaries (“Employee”).

                                                  Overview
           Employees are encouraged to resolve work-related disputes informally through dialogue with
          their managers, a Human Resources (HR) representative, or the Anheuser-Busch Personnel
          Communications department. However, when informal efforts do not resolve an Employee’s
          dispute, and the Employee wishes to pursue the matter further, an Employee must submit
          his or her dispute to the DRP.

          DRP is a structured dispute-resolution process that consists of: Level 1 - Local Management
          Review; Level 2 - Mediation (if the dispute is a covered claim); and Level 3 - Binding Arbitration
          (if the dispute is a covered claim). Employees must complete each level of the
          process before proceeding to the next level.

          At Level 1 - Local Management Review, an Employee and the management team attempt
          to resolve the Employee’s dispute locally. Given the diverse structure and culture of each
          Anheuser-Busch subsidiary, Level 1 procedures have been implemented to suit each subsidiary’s
          particular needs.

          If an Employee is not satisfied with the outcome of Level 1 and wishes to pursue
          his or her covered claim(s) further, the Employee must submit the claim to Level 2 - Mediation.
          At Level 2, an independent mediator helps the Employee and the Company open lines of
          communication in an attempt to facilitate a resolution. If an Employee and the Company
          do not reach a resolution at Level 2, an Employee who wishes to pursue the covered claim(s)
          further must submit the covered claim(s) to Level 3 - Binding Arbitration.

          At the Binding Arbitration level, an independent arbitrator provides the Employee and the
          Company with a ruling on the merits of the Employee’s covered claim(s). The arbitrator’s
          decision is the final, binding and exclusive remedy for the Employee’s covered claim(s) and is
          equally final and binding upon the Company.

          The Company and the Employee will jointly select a mediator and, if necessary, an arbitrator,
          from a panel provided by an organization of professional mediators and arbitrators, such as the
          American Arbitration Association (“Association”).

          Duration and Modification
          This program constitutes the sole agreement between the Company and its Employees concerning
          the requirements of the DRP and may not be modified by written or oral statements of any
          Company representative, except by publication under the authority of the Anheuser-Busch
          Companies, Inc. Vice President - Human Resources. If there are conflicts between the


                                                          2
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 38 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          requirements of the DRP and other Company publications or statements by Company
          representatives, the requirements of the DRP are controlling. The Company may, at its sole
          discretion, modify or discontinue the DRP at any time by giving Employees 30 calendar days’
          notice. Both the Company and the Employee shall complete the processing of any dispute
          pending in DRP at the time of an announced change under the terms of the procedure as it
          existed when the dispute was initially submitted to the DRP.

          Filing Charges with Government Agencies
          Nothing in this program is intended to discourage or interfere with the legally protected rights of
          Employees to file administrative claims or charges with government agencies. Such agencies
          include, but are not limited to, the Equal Employment Opportunity Commission (EEOC), the
          Office of Federal Contract Compliance Programs (OFCCP), and related state fair-employment
          agencies.

          However, if an Employee files a charge with the EEOC, OFCCP, or with a state fair-employment
          agency, the Company may request the agency to defer its processing of the charge until the
          Employee and the Company complete the DRP.

          Business Ethics and Conflicts of Interests
          This program does not replace the Business Practices and Ethics Policy or the Company’s Conflict
          of Interest Policy. Employees have a continuing responsibility to report violations of these
          policies to the Anheuser-Busch Companies, Inc. Vice President and Corporate Secretary’s office.

          DRP Administrator
          The DRP Administrator, or his or her designee, will:

          1.    Coordinate the receipt of Employee disputes with managers and with HR representatives;

          2.    Answer questions about the DRP;

          3.    Monitor compliance with and requests for extensions of all time limits for submission
                of claims;

          4.    Coordinate the scheduling of mediation and arbitration hearings at Levels 2 and 3;

          5.    Schedule training sessions for Employees and managers;

          6.    Schedule the Company’s participation in pre-arbitration communications with arbitrators
                and Employees regarding specific discovery issues;

          7.    Work with Company representatives, Employees, and their attorneys, to select and
                schedule mediators and arbitrators;

          8.    Administer and interpret the terms and conditions of the DRP including, but not limited
                to, the determination of whether or not an Employee’s claim is a covered claim. The
                Administrator’s determination shall be final and binding on the Company and Employees
                and not subject to further review under the DRP;


                                                          3
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                             INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 39 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          9.    Function as the Company’s administrative liaison with the Association; and

          10.   Attend mediations and arbitration hearings.

          Personnel Communications Department

          The Personnel Communications department functions as a designated neutral in disputes
          between Employees and the Company. This department can provide information to Employees
          about the Company’s policies, practices and procedures, including the DRP. The Personnel
          Communications department is an informal resource for both management and Employees and
          does not participate in formal DRP problem-solving proceedings. However, Employees and
          managers may consult with Personnel Communications staff during any part of the process.




                                                        4
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                 INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 40 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            COVERED CLAIMS                                        EXCLUDED CLAIMS
            While Employees may submit any                        The following claims shall be excluded
            employment-related dispute at Level 1,                from DRP:
            only covered claims will be accepted and
            processed at Levels 2 and 3. Covered                  A. Claims for benefits under a
            claims are claims relating to or arising                 Company benefit plan covered by
            out of the employment relationship that:                 the Employment Retirement Income
                                                                     Security Act of 1974 (ERISA), or
            A. the Company may have against an                       any other claims covered by ERISA;
               Employee, and/or
            B. the Employee may have against the                  B. Claims for workers’ compensation,
               Company and/or any individual                         unemployment compensation
               employee who is acting within the                     benefits and violations of specific
               scope of his or her employment with                   safety requirements;
               the Company, where the Employee
               alleges unlawful termination and/or
               unlawful or illegal conduct on the                 C. Claims involving patents, trademarks,
               part of the Company including, but                    or intellectual property or
               not limited to, the following:                        trade secrets;
               (1) Claims relating to involuntary
                   terminations, such as layoffs and              D. Claims covered under the National
                   discharges (including constructive                Labor Relations Act;
                   discharges) when those terminations
                   are alleged to be discriminatory or
                   otherwise unlawful under applicable            E. Claims against an individual employee
                   federal or state law;                             that do not involve conduct within the
                                                                     scope of the employee’s employment;
               (2) Employment discrimination and                     and
                   harassment claims based on, for
                   example, age, race, sex, religion,
                   national origin, veteran status,               F. Claims that seek to establish, modify
                   citizenship, disability, or other                 or object to the Company’s policies
                   characteristics protected by                      or procedures, except claims alleging
                   applicable laws;                                  discriminatory application of
                                                                     such policies.
               (3) Retaliation claims for legally protected
                   activity, and/or for whistle-blowing
                   under federal or state law;
               (4) Claims relating to workplace
                   accommodation due to physical or
                   mental disabilities;
               (5) Claims of breach of a fiduciary duty
                   to the Company or of breach of a duty
                   of loyalty;
               (6) Claims of breach of an employment
                   contract or covenant (express or
                   implied) and/or promissory estoppel;
               (7) Tort claims, such as negligence,
                   defamation, invasion of privacy, and
                   infliction of emotional distress; and
               (8) Claims of violation of public policy.




                                                              5
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 41 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Time Limitations

          In order to submit covered claims to Level 2 of the DRP, the dispute must have been submitted
          to Level 1 within 180 days of the date the dispute arose or before the expiration of the statute of
          limitations applicable to the alleged unlawful conduct or violation of law, whichever is longer.

          The failure to submit a claim to Level 1 within the time limits set forth in this paragraph shall be
          deemed a waiver and release of that claim, unless the right to pursue a statutory claim or remedy
          is expressly preserved by law.

          The Company’s failure to reject a covered claim that an Employee has submitted to
          Level 1 of the DRP after the expiration of the applicable time limitations shall not waive the
          Company’s right to assert the untimeliness of a covered claim as a defense at a later time.

          Agreement to Arbitrate in Interstate Commerce

          This program constitutes a written agreement to arbitrate pursuant to the Federal Arbitration
          Act, 9 U.S.C. A. Sections 1-14. The parties acknowledge that the Company is engaged in
          transactions involving interstate commerce and Employees eligible to participate in the DRP are
          not employed by the Company as seamen, railroad employees, or other class of worker engaged
          in foreign or interstate commerce.

          Resolution of any covered claim pursuant to the DRP is intended to be final and binding on the
          Company and the Employee to the fullest extent permitted by law.

          Effect of Court Decision

          If a court of competent jurisdiction determines that the DRP is not the exclusive, final and
          binding method for the Company and its Employees to resolve disputes, and/or that the
          decision and award of the arbitrator is not final and binding as to some or all of the claim(s) in
          dispute, the Company and the Employee agree that they will first use the DRP for any covered
          claims before filing or pursuing any legal, equitable, administrative or other formal proceeding.
          If a court determines that any provision of the DRP is invalid or unenforceable, the validity,
          legality and enforceability of the remaining provisions shall not be affected by the determination
          and each remaining provision of the DRP shall be valid, legal and enforceable to the fullest
          extent permitted by law.

          Retaliation Is Prohibited
          All Company Employees are prohibited from retaliating against anyone who submits a dispute to
          the DRP, or who participates as a witness or otherwise in the DRP process.




                                                           6
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                              INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 42 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



                      PROCEDURAL RULES FOR LEVEL 1
                       LOCAL MANAGEMENT REVIEW

          Level 1 problem-solving procedures vary according to the needs of the individual subsidiary or
          business unit. Therefore, each business unit has implemented its own procedures for Local
          Management Review. However, the following minimal requirements will apply:

          Article One: Submission of Disputes
          1.1   Using the DRP Notice of Dispute form, the Employee shall submit the dispute to the
                local Human Resources department or designated HR manager for that department
                or facility.

                (a)   The Employee should provide a detailed account of his/her claim(s), the individuals
                      involved, and a desired outcome.

                (b) The Employee may retain a copy of the completed document and keep a record
                    of the date and names of the individuals to whom the document is submitted.

          1.2   The local HR manager is responsible for immediately forwarding a copy of the form
                to the DRP Administrator.

          Article Two: Time Limitations for Submission of Claims
          2.1   There are no time limits for an Employee’s submission of disputes at Level 1; however, if
                the Employee intends to submit a covered claim to Levels 2 or 3, he or she must submit
                the dispute to Level 1 within the applicable time limitation. (See Time Limitations in
                Part One General Rules.)




                                                          7
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 43 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



                    PROCEDURAL RULES FOR LEVEL 2
                            MEDIATION
                                      (COVERED CLAIMS ONLY)

          Only covered claims shall be processed at Level 2 (Mediation). Covered claims shall not be
          processed at Level 2 unless the Employee submitted such claims to Level 1 before the expiration
          of applicable time limitations.



          Article One: Description
          1.1   Mediation is a process that seeks to find common ground for the voluntary settlement of
                covered claims. Mediation involves an attempt by the parties to resolve their disputes
                with the aid of a neutral third party not employed by the Company. The mediator’s role
                is advisory. The mediator may offer suggestions and question the parties, but resolution of
                the dispute rests with the parties themselves. The mediator cannot force either party to
                settle the dispute. Proceedings at the Mediation level are confidential and private.

          1.2   The mediator may meet with the parties jointly or separately in order to facilitate
                settlement. The mediator normally gives each party an opportunity to explain the
                dispute, including the reasons that support each party’s position.

          Article Two: Submission of Request for Mediation and Time Limits
          2.1   In order to begin the mediation process, the Anheuser-Busch Request for Mediation form
                along with the required $50 fee must be submitted to the DRP Administrator.

          2.2   Request for Mediation must be received by the DRP Administrator or postmarked
                within 30 calendar days of the date of the Company’s final determination at Level 1.

          2.3   The Request for Mediation shall contain a brief description of the nature of the covered
                claim(s) and the name of the Employee requesting mediation and his or her attorney, if any.

          2.4   Upon receipt of the Request for Mediation, the DRP Administrator will review the claim(s)
                and then determine if any claim is not eligible for the DRP process because it does not
                involve a covered claim or because it was submitted outside the applicable time limitations.

          2.5   The DRP Administrator’s determination of which claims are eligible for the DRP process
                shall be final and binding on the Company and the Employee and not subject to further
                review under the DRP.




                                                          8
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 44 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Three: Selection of a Mediator
          3.1   If a claim upon which Request for Mediation is based is eligible for the DRP, the
                Employee and the Company will select a mediator by mutual agreement. If the Employee
                and the Company cannot agree to the selection of a mediator, the DRP Administrator
                will request that the Association appoint a mediator in accordance with its procedures.
                Prior to selection, mediator candidates shall disclose potential conflicts of interest.

          Article Four: Qualifications of Mediators
          4.1   The mediator should typically have a minimum of five years’ experience in the practice
                of employment law or in the mediation of employment claims or comparable experience.
                In addition, the mediator shall not have any direct financial or personal interest in the
                outcome of the mediation.

          Article Five: Date, Time and Place of Mediation
          5.1   After the mediator is selected, the parties shall agree on a date, time and place for
                the mediation. However, if the parties fail to agree, the mediator shall schedule the
                mediation on a normal business day during normal business hours. Unless the parties
                agree otherwise, the mediation shall take place within 25 miles of the work location where
                the dispute arose. In the event that the mediation takes place more than 25 miles from the
                Employee’s current work location, the DRP Administrator shall have the discretion to
                pay the Employee’s reasonable travel expenses.

          Article Six: Length of Mediation
          6.1   Mediations typically take a full day, but can be extended if needed. Either of the parties or
                the mediator may end the mediation at any point.

          Article Seven: Summary of Disputed Issues
          7.1   Prior to the scheduled mediation, each party may provide the mediator with a brief
                written summary of the dispute setting forth the party’s position concerning all claims.

          Article Eight: Attendees at Mediation
          8.1   Either party may be assisted or represented by an attorney. If the Employee does not
                have an attorney present at the mediation, the Company will not have an attorney present
                at the mediation. The Employee must notify the Company 14 days prior to the mediation
                whether he or she will have an attorney present.

          8.2   The mediation shall be a private and confidential meeting of the parties and the mediator.
                Without the agreement of both parties, no one may attend the mediation except the
                mediator, the Employee, his or her spouse and attorney, Company representatives and the
                Company attorney.




                                                          9
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                              INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 45 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Nine: Confidentiality
          9.1   The entire mediation process is confidential, except for the fact that the process has
                taken place. Unless otherwise agreed among the parties or required by law, the parties
                and the mediator shall not disclose to any person who is not associated with the
                mediation process, any information regarding the mediation process, settlement terms, or
                outcome of the proceedings, except the settlement terms may be disclosed in an action
                to enforce compliance with the terms of any settlement.

          9.2   The mediator and any documents and information in the mediator’s possession will not
                be subpoenaed in any investigation, action or proceeding, and all parties will oppose
                any effort to have the mediator or documents subpoenaed. The mediator will promptly
                advise the parties of any attempt to compel him or her to divulge information received
                in mediation.

          9.3   Neither the Employee, the Company, nor anyone else may make a formal record or
                transcript, or use any electronic recording device at the mediation. However, any attendee
                may make handwritten notes during the mediation.

          Article Ten: Costs and Fees
          10.1 The Company will pay:

                (a)   any filing and other administrative fees required by the Association;

                (b) the mediator’s fee and reasonable travel expenses;

                (c)   the cost of renting mediation rooms; and

                (d) the Employee’s salary or wages (if still employed by the Company) for the time spent
                    at the mediation.

          Article Eleven: Notice of Unsuccessful Mediation
          11.1 If the parties are unable to resolve the dispute at mediation, the DRP Administrator will
               provide the Employee with a written notice that mediation has been unsuccessful and
               inform the Employee of his or her right to proceed to Binding Arbitration by giving the
               Employee a Notice of Unsuccessful Mediation.




                                                          10
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 46 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



                    PROCEDURAL RULES FOR LEVEL 3
                       BINDING ARBITRATION
                                       (COVERED CLAIMS ONLY)


          Article One: Description
          Binding arbitration is a dispute-resolution process in which the Employee and the Company
          present their respective positions concerning their covered claim(s) to an impartial third-party
          arbitrator who determines the legal merits of the claim(s). An arbitration hearing resembles a
          court proceeding in certain ways.

          1.1   Both parties have the opportunity to be represented by an attorney, to make opening
                statements, to present the testimony of witnesses and introduce exhibits, to cross-examine
                the other party’s witnesses, and to make closing statements.

          1.2   Arbitration differs from mediation in that the arbitrator decides the merits of the claim(s)
                and issues a written decision, which is final and binding on both parties.

          Article Two: Submission of Covered Claims to Binding Arbitration
                       and Time Limits
          2.1   In order to begin the arbitration process, the Employee must submit the
                Anheuser-Busch Request for Binding Arbitration form along with the required
                $125 fee to the DRP Administrator.

          2.2   The Request for Binding Arbitration must be received by the DRP Administrator or post-
                marked within 30 days of the date of the Notice of Unsuccessful Mediation.

          2.3   The Employee shall include in the Request for Binding Arbitration a brief but thorough
                description of the nature of the claim(s). Upon receipt of the Employee’s Request for
                Binding Arbitration form, the DRP Administrator shall initiate arbitration proceedings.

          2.4   If the Request for Binding Arbitration includes claims not included in the Employee’s
                original Notice of Dispute, the DRP Administrator shall determine if the Employee
                must file these new claims on a separate Notice of Dispute, or if they can be properly
                incorporated into the Employee’s existing DRP claim.

          2.5   The DRP Administrator’s determination as to the handling of new claims shall be final and
                binding on the Company and the Employee, and not subject to further review under the DRP.

          Article Three: Selection of Neutral Arbitrator
          3.1   All covered claims will be decided by a single decision-maker (the “Arbitrator”).

          3.2   The DRP Administrator will request the Association to provide a list of qualified candidates.



                                                          11
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                  INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 47 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          3.3   The Company and the Employee will attempt to agree on the selection of the Arbitrator
                from the list provided by the Association.

          3.4   Either party has the right to ask the DRP Administrator to request a list of additional
                candidates from the Association.

          3.5   Prior to selection, Arbitrator candidates shall disclose potential conflicts of interest.

          3.6   Either party shall have the right to interview Arbitrator candidates provided that the
                other party has been notified and is given the opportunity to participate.

          3.7   If the Employee and the Company cannot agree on the selection of an Arbitrator:

                (a)   the DRP Administrator will request that the Association appoint an Arbitrator in
                      accordance with its procedures. The function of the Association shall be limited to
                      assistance in the selection of an Arbitrator in accordance with this Article, and the
                      Association’s other rules regarding arbitration shall not otherwise apply; and

                (b) the Association’s selection of an Arbitrator shall be subject to challenge for cause
                    by either party if circumstances exist that raise justifiable doubts regarding the
                    Arbitrator’s independence or impartiality. If one party challenges the Association’s
                    selection, the other party may agree to the challenge or the Arbitrator may
                    voluntarily withdraw. If neither occurs, the challenge shall be decided by the
                    Association, whose decision shall be final and binding on both parties.

          3.8   Once the arbitrator is selected, neither party shall communicate with the Arbitrator,
                either verbally or in writing, outside of the other party’s presence or, in the case of written
                communication, without copying the other party on such written communication.

          Article Four: Qualifications of a Neutral Arbitrator
          4.1   The Arbitrator shall be a licensed attorney with a minimum of five years’ experience in
                the practice of employment law or in the arbitration of employment law claims or
                comparable experience. In addition, the Arbitrator shall not have any direct financial or
                personal interest in the outcome of the arbitration.

          Article Five: Date, Time and Place of Arbitration Hearing
          5.1   The parties may agree on a date and time for the arbitration hearing. However, if the
                parties fail to agree, the Arbitrator shall set the time and date for the arbitration hearing.

          5.2   Unless the parties agree otherwise, the arbitration hearing shall take place within 25 miles
                of the work location where the dispute arose.

          5.3   If the arbitration location is more than 25 miles from Employee’s current work location,
                the DRP Administer shall have the discretion to pay the Employee’s reasonable travel
                expenses.




                                                           12
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 48 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Six: Attendees at Arbitration Hearings
          6.1   The Employee may be assisted or represented by an attorney at Level 3. If the Employee
                is represented by an attorney at the arbitration hearing, the Company will also be
                represented by an attorney at the arbitration hearing.

          6.2   Either party may present expert witness testimony to the Arbitrator. Neither party may
                call more than 10 witnesses, including expert witnesses, unless both parties agree in
                advance or the Arbitrator grants the request of a party to increase the number for good
                cause shown.

          6.3   The arbitration hearing shall be a private hearing. Without the written agreement of both
                parties, no one may attend the arbitration hearing except the Arbitrator, an official
                recorder, if any, the Employee and his or her spouse, Company representatives, and
                attorneys, experts, and witnesses for the parties.

          6.4   The Arbitrator may sequester witnesses during the hearing.

          Article Seven: Discovery
          7.1   Discovery is the process by which parties to a pending covered claim obtain certain
                non-privileged information in possession of the other party that is relevant to the proof or
                defense of the covered claim.

          7.2   Discovery shall be conducted in the most expeditious and cost-effective manner practicable
                and shall be limited to that which is relevant and material to the covered claim(s) and
                for which each party has a substantial, demonstrable need.

          7.3   Consistent with the expedited nature of arbitration, discovery is subject to certain
                limitations set forth below, including the requirement that the parties shall complete all
                discovery no later than 10 calendar days prior to the start of the arbitration hearing unless
                otherwise directed by the Arbitrator for good cause shown.

                (a)   Depositions - Either party may depose all expert witnesses named by the other
                      party and up to two other individuals. All depositions shall be conducted under oath
                      and transcribed by a certified court reporter. The party noticing or requesting a
                      deposition shall pay for the services of the court reporter and for the original of the
                      transcript. The other party may (at its own expense) purchase copies of the transcript
                      from the court reporter.

                (b) Interrogatories - Either party may propound up to 10 interrogatories (including
                    subparts) to the other party.

                (c)   Production of Documents and Additional Discovery - Each party has the right to
                      request the production of relevant documents at the cost of the requesting party,
                      subject to the other party’s right to object. This procedure does not require either
                      party to provide information to the other party that is proprietary, confidential,
                      privileged, classified, or trade-secret information.




                                                          13
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 49 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



                (d) Discovery Disputes - The Arbitrator shall decide any discovery disputes concerning
                    depositions, the production of relevant documents or other information. The party
                    seeking discovery must bring the discovery dispute to the attention of the Arbitrator.
                    Unless the parties agree otherwise, the party seeking discovery must arrange for a
                    teleconference with the Arbitrator and the other party. The Arbitrator shall make
                    a ruling on all discovery disputes, which shall be final and binding, no later than
                    10 calendar days before the date of the arbitration hearing.

                (e)   Nothing in these discovery procedures shall be interpreted to require that either party
                      disclose information protected from discovery by the attorney-client and/or work-
                      product privileges. The Arbitrator shall have the authority to resolve any dispute as
                      to whether any particular piece of requested discovery is protected from disclosure by
                      the attorney-client and/or work-product privileges.

                (f)   The Arbitrator may grant, upon good cause shown, either party’s request for additional or
                      alternative discovery above and beyond that which this Article Seven expressly provides.

          7.4   Disclosure of Witnesses and Documents - At least 30 calendar days before the arbitration
                hearing, each party shall provide written notice to the other party of the names and
                addresses of all witnesses the party intends to call at the arbitration hearing, copies of all
                documents the parties intend to introduce, as well as the names and addresses of attorneys
                who will attend the hearing. The parties may supplement this information up to
                20 calendar days prior to the hearing.

          7.5   Protective Orders - The Arbitrator may issue protective orders in response to a request by
                either party. Such protective orders may include, but are not limited to, sealing the record
                of the arbitration hearing, in whole or in part, to protect the privacy, trade secrets,
                proprietary information, and/or other legal rights of the parties or the witnesses.

          Article Eight: Recording the Arbitration Hearing
          8.1   Either party may arrange for a certified court reporter to make a stenographic record and
                transcript of the arbitration hearing.

          8.2   If only one party requests that a record be made, then that party shall pay for the entire
                cost of the record. If both parties want access to the record, the parties shall share the
                cost equally.

          8.3   In the event access to the transcript is requested by one or both parties, an additional
                copy shall be provided to the Arbitrator at the expense of the requesting party or parties.

          Article Nine: Subpoenas
          9.1   Each party may request the Arbitrator to subpoena witnesses or documents for the
                arbitration hearing, pursuant to Section 7 of the Federal Arbitration Act, 9 U.S.C.A.
                Sections 1-14.

          9.2   Unless the Arbitrator directs otherwise, the party requesting a subpoena for the
                production of documents or witnesses shall bear the cost of such production.




                                                          14
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 50 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Ten: Evidence
          10.1 The Arbitrator shall afford each party a full and fair opportunity to present any proof
               relevant and material to the covered claim(s), to call and cross-examine witnesses and
               to present argument. However, the Arbitrator shall not receive or consider evidence by
               affidavit, or evidence submitted to the arbitrator after the arbitration hearing, unless the
               parties agree to the receipt of such evidence.

          10.2 All testimony shall be under oath or affirmation.

          10.3 The Arbitrator shall determine the weight and relevance to be afforded to such evidence.

          10.4 The Arbitrator shall not be bound by formal rules governing the admissibility of evidence,
               except for the law applicable to attorney-client privilege, and attorney work-product.

          10.5 The Arbitrator shall be the judge of the relevancy, materiality and admissibility of the
               evidence offered, and the Arbitrator’s decision on any question of the admissibility of
               evidence shall be final and binding.

          Article Eleven: Applicable Law and Burdens of Proof
          11.1 Each party bears the burden of persuasion on any claim raised by that party in accordance
               with applicable federal or state law.

          11.2 The Arbitrator shall follow the legal burdens of proof as required by the applicable federal
               or state law. In all cases, including but not limited to, termination, the party requesting
               relief has the burden of proving that the action or decision at issue was illegal or unlawful
               under applicable law.

          Article Twelve: Brief and Arbitrator’s Opinion
          12.1 Each party will have the opportunity, if desired, to submit a written brief to the Arbitrator
               within 30 calendar days of the close of the arbitration hearing or receipt of the arbitration
               transcript, whichever is later.

          12.2 The parties waive the right to file a brief unless they notify the Arbitrator by the close of
               the arbitration hearing of their intention to do so.

          12.3 The Arbitrator shall be responsible for forwarding a copy of the opposing brief to the
               other party.

          12.4 The Arbitrator shall issue a written opinion to the parties not more than 30 calendar
               days after the close of the arbitration hearing, or 30 calendar days after the Arbitrator’s
               receipt of the parties’ briefs, whichever is later.




                                                          15
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 51 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          12.5 The opinion shall be signed by the Arbitrator and shall contain:

                (a)   the names of the parties and their representatives;

                (b) the dates and place of the hearing;

                (c)   a summary of the covered claims arbitrated and decided;

                (d) finding of fact and conclusions of law; and

                (e)   the rationale for any grant of monetary or other relief.

          Article Thirteen: Authority of the Arbitrator

          13.1 The Arbitrator shall have exclusive authority to resolve any dispute relating to the
               applicability, enforceability or formation of the DRP, including any claim that all or part
               of the DRP is invalid or unenforceable.

          13.2 The Arbitrator shall decide all covered claims in accordance with the substantive law of
               the state or the federal circuit, or both, in which the claim(s) arose.

          13.3 The Arbitrator shall not diminish the Company’s authority to establish, revise, interpret
               or administer its policies, procedures, rules and/or practices.

          13.4 The Arbitrator shall have exclusive authority to determine if either party may amend
               existing claims or counterclaims or add new claims or counterclaims, and to grant such
               additional or alternative discovery as he or she deems appropriate.

          Article Fourteen: Damages and Relief
          14.1 The Arbitrator shall have the authority to decide at any stage in the arbitration a party’s
               request to dismiss a claim in whole or in part.

          14.2 Upon a finding that a party has sustained his or her burden of persuasion, the Arbitrator
               shall, except as provided by Article 13 (Authority of the Arbitrator) and Article 16 below
               (Front Pay Option Instead of Reimbursement), have the same power and authority as a
               judge or a jury in a court trial to grant any relief available under applicable law in the
               relevant jurisdiction.

          14.3 Both parties have a duty to mitigate their damages by all reasonable means. The
               Arbitrator shall take into account in granting relief, pursuant to this Article 14 and
               Article 16, the extent of a party’s mitigation or a party’s failure to mitigate.

          14.4 The exclusion of Company benefit plans covered by ERISA from the DRP precludes a
               claim alleging a violation of such plans. However, in connection with making an award
               for a covered claim, the Arbitrator may consider the monetary value of lost Company
               benefits caused by an unlawful termination of employment or other violation
               of law.




                                                          16
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 52 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Fifteen: Sanctions
          15.1 The Arbitrator may sanction either party by awarding the other party its reasonable
               attorneys’ fees and costs, including reasonable expenses associated with production of
               witnesses or proof, upon a finding that a claim was frivolous or brought to harass the
               Employee, the Employer or the Employer’s personnel.

          15.2 The Arbitrator may sanction either party by awarding the other party reasonable
               attorneys’ fees and costs associated with production of witnesses or proof, upon a
               finding that the other party (a) engaged in unreasonable delay, (b) failed to cooperate in
               discovery, or (c) failed to comply with requirements of confidentiality.

          Article Sixteen: Front Pay Option Instead of Reinstatement
          16.1 If the Arbitrator orders the reinstatement of a terminated Employee, there may be
               situations where the Employee does not want to return to work or the Company does not
               wish to reinstate the Employee. In such situations, the Arbitrator, at the request of either
               party, shall issue a supplementary award granting the terminated Employee reasonable
               front pay instead of reinstatement, in accordance with the applicable state or federal law.

          Article Seventeen: Effect of Arbitrator’s Decision

          17.1 By accepting or continuing employment with the Company, new and current Employees
               agree, as a condition of their employment, that all covered claims are subject to the
               DRP process, and that an Arbitrator’s award shall be a final, binding, and exclusive
               determination of their covered claims.

          17.2 The Company also agrees that all covered claims are subject to the DRP process and
               that an Arbitrator’s award shall be a final, binding and exclusive determination of its
               covered claims.

          17.3 Unless applicable law provides otherwise, the Arbitrator’s award will not be subject to
               review or appeal, except as provided by the Federal Arbitration Act, 9 U.S.C.A. Sections 1-14.

          17.4 Neither party shall agree to publish the Arbitrator’s award or arrange for publication of
               the award. The award shall have no legal effect on the claims of Employees who are not
               party to the arbitration. Neither party may cite the Arbitrator’s decision as binding
               precedent in any other arbitration, or in any administrative or court proceeding. However,
               either party may cite the decision in order to appeal the Arbitrator’s award and/or to seek
               dismissal of the same claims in litigation.




                                                          17
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 53 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



          Article Eighteen: Arbitration Cost and Fees
          18.1 The Company will pay:

                (a)   any filing and other administrative fees required by the Association;

                (b) the Arbitrator’s fees and reasonable travel expenses;

                (c)   the cost of renting an arbitration hearing room;

                (d) the Employee’s salary or wages up to a maximum of seven hearing days (if still
                    employed by the Company) for the time spent at the arbitration hearing; and

                (e)   the salary or wages of current Employees called as witnesses for the time spent at the
                      arbitration hearing up to a maximum of two hearing days.

          18.2 Each party shall bear all costs normally associated with litigation including but not limited
               to, its own experts’ and/or attorneys’ fees. The Arbitrator may award costs, including
               reasonable experts’ and/or attorneys’ fees, to the Employee as provided under applicable law.

          Article Nineteen: Confidentiality
          19.1 All aspects of the arbitration including, without limitation, the record of the proceeding,
               are confidential and shall not be open to the public except:

                (a)   to the extent that both parties agree otherwise in writing;

                (b) as may be appropriate in any subsequent proceedings between the parties; or

                (c)   as may otherwise be appropriate in response to a governmental agency request
                      pursuant to, or as otherwise required by, law.

          19.2 At the request of either party, or upon his or her own initiative, the Arbitrator shall issue
               protective orders appropriate to the circumstances and shall enforce the confidentiality of
               the arbitration as set forth in this Article 19.

          Article Twenty: Miscellaneous
          20.1 Court and Administrative Proceedings - Nothing in the DRP shall prevent the Company
               or the Employee from bringing a court proceeding pursuant to the applicable statute to
               vacate or enforce an Arbitrator’s decision, to compel arbitration, or to seek temporary
               equitable relief in aid of arbitration.

          20.2 Agreements to Modify DRP Procedures - Once the arbitration process has begun, the
               Company and the Employee may agree in writing to vary the DRP procedures at any
               time before the Arbitrator issues his or her decision.




                                                          18
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                              INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 54 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED



                 Dispute Resolution Program:
                        How It works

                             Disputes Not Involving                       Covered Claims
                                Covered Claims                      Terminations, discrimination,
                                  Work environment,                workplace accommodation, etc.)
                                 personal disputes, etc.)


                                                Local Management Review
                                                 Notice of Dispute submitted to
                                               supervisor and, if necessary, higher
                                                  levels of management within         Level ONE
                                                                                      (Local Management Review)
                                              Employee’s department or subsidiary


                                                Final Determination Issued
                          End
                           Resolved
                              Process

                                                    Covered Claims Only

                                                          Mediation
                                                 Employee submits Request for
                                                      Mediation form and
                                               $50 fee within 30 calendar days of     Level TWO
                                                      Final Determination             (Mediation)




                                                            Mediation
                           Resolution
                     Acceptable to Employee
                         and Company
                                              Notice of Unsuccessful Mediation


                                                    Binding Arbitration
                                                Employee submits Request for
                                                Binding Arbitration form and
                                              $125 fee within 30 calendar days of
                                               Notice of Unsuccessful Mediation       Level THREE
                                                                                      (Binding Arbitration)


                                                     Arbitration Hearing


                                                 Final and Binding Decision




                                                                19
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                               INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 55 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




                QUESTIONS aND ANSWERS fOR EMPLOYEES
            1. What is the Dispute Resolution                  4. What do I do if my supervisor ignores
               Program?                                           the DRP?
               The Dispute Resolution Program                     Your supervisor is the first person
               (“DRP”) is designed to resolve                     you should approach to resolve a
               workplace disputes in a simple,                    workplace dispute. If your supervisor
               fair, timely and economic way.                     is unresponsive or does not address the
               It consists of three levels: Level 1 -             issue to your satisfaction, you may go
               Local Management Review,                           to the next level of supervision or
               Level 2 - Mediation and                            contact your local Human Resources
               Level 3 - Binding Arbitration.                     representative, the Personnel
                                                                  Communications Department or the
                                                                  DRP Administrator at 1-866-377-3772.
            2. Who pays the cost of the program?
               There is no cost to the Employee to
                                                               5. What if my supervisor is the problem?
               participate in Level 1 - Local
               Management Review. If the Employee’s               Normally, you should go to your
               claim proceeds to Level 2 - Mediation,             supervisor to resolve the dispute. If
               the Employee must pay a $50 fee. If                you are uncomfortable going to your
               the Employee’s claim proceeds to Level             supervisor, you should go to the next
               3 - Binding Arbitration, the Employee              level of supervision or contact your
               must pay a $125 fee. If the Employee               local Human Resources Representative,
               hires an attorney or engages in                    the Personnel Communications
               discovery, the Employee must pay the               Department or the DRP Administrator
               costs of those services. The Company               at 1-866-377-3772.
               pays for all other fees and expenses for
               the mediation and arbitration.
                                                               6. What happens if my supervisor starts
                                                                  to make things difficult for me after
            3. What’s the difference between                      I complain?
               Personnel Communications and DRP?
                                                                  The Company forbids retaliation
               Personnel Communications is a                      against you for using or participating
               program to provide employees with a                in the DRP. If you feel that a
               means to confidentially discuss any                supervisor or any other Employee is
               problem or concern they may have                   retaliating against you, you should
               with a knowledgeable and impartial                 take it to a higher level of supervision,
               third party. It is an informal resource            to your local Human Resources
               available to both management and                   representative, the Personnel
               employees but is not part of the formal            Communications Department or the
               DRP problem-solving proceedings. The               DRP Administrator at 1-866-377-3722.
               DRP is a formal procedure that is
               designed to resolve disputes at the
                                                               7. Can I use the DRP to solve any
               lowest level, while also providing a
                                                                  problem that happens at work?
               mechanism for final and binding
               resolutions of disputes that cannot be             You may use the DRP to address most
               resolved locally.                                  work-related concerns or problems.
                                                                  The DRP is not available for disputes
                                                                  involving workplace injuries or
                                                                  benefits disputes involving the
                                                                  Company’s benefit plans.




                                                          20
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                  INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 56 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            8. Does the DRP require me to complete               12. How does mediation work?
               Level 1 before going to Levels 2 and 3?
                                                                    After a mediator is chosen by the
               Yes. All disputes involving covered                  parties, a mutually agreeable date for
               claims must complete Level 1 - Local                 the mediation will be selected. At the
               Management Review before proceeding                  mediation, the mediator helps the parties
               to Level 2 - Mediation or Level 3 -                  try to resolve their disputes by opening
               Binding Arbitration. Level 1 may contain             up communications, identifying options
               one or several steps - it depends upon the           for resolving the dispute and offering an
               design at your location.                             objective perspective. In doing so, the
                                                                    mediator may, among other things,
                                                                    question each party, individually or
            9. What is a covered claim?                             collectively, listen to arguments and
               A covered claim is any claim relating                make suggestions to the parties.
               to or arising out of the employment
               relationship between you and the
                                                                 13. How does arbitration work?
               Company (and/or employees acting
               within the scope of their employment)                After an arbitrator has been chosen
               alleging unlawful or illegal conduct on              by the parties, a hearing date will be
               the part of the Company including, for               selected that is mutually agreeable with
               example, claims of employment                        the Employee, the Company and the
               discrimination and harassment based                  Arbitrator. Prior to the hearing, the
               on age, race, sex, disability, religion,             parties may engage in “discovery”.
               national origin, veteran status,                     Discovery refers to the process of
               citizenship, or other characteristics                gathering information by requesting
               protected by law, or claims for                      documents and asking questions related
               workplace accommodation.                             to the claim. The most common forms
                                                                    of discovery used are document requests
                                                                    and depositions. Additional discovery
            10. Do you have to go through mediation                 may be permitted by the Arbitrator
                before proceeding to arbitration?                   if the parties request it and the
               Yes, if you have a covered claim, you                Arbitrator agrees.
               must exhaust mediation before you go to
               arbitration. This is required because                The arbitration hearing will generally
               many workplace disputes are resolved                 follow the same format as a court
               during the mediation stage.                          hearing, but is much less formal. The
                                                                    order of events is usually as follows:
                                                                    opening statement by the Employee
            11. What’s the difference between mediation             and the Company, direct and cross
                and arbitration?                                    examination of the witnesses and
               Mediation is a process in which those                closing arguments by the Employee
               involved in a dispute try to resolve it              and the Company.
               with the aid of a neutral third party,               Each party will have the opportunity to
               the mediator. In this process, the                   submit a written brief to the Arbitrator.
               mediator helps to open up lines of                   The Arbitrator must issue a signed,
               communication, but does not issue a                  written decision within 30 days after
               final decision. It is up to the parties to           the hearing or receipt of the briefs,
               resolve the dispute at this level. With              whichever is later. The Arbitrator will
               arbitration, a dispute is submitted to a             apply the applicable federal and/or state
               neutral third party for a final decision             law, as appropriate, and can provide any
               which cannot be overturned by the                    remedy that could have been granted by
               courts, except in rare circumstances.                a judge or a jury in a court trial of the
                                                                    particular claim. The Arbitrator’s
                                                                    decision is final and binding on both the
                                                                    Employee and the Company.



                                                            21
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                    INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 57 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            14. What type of documents can be                     16. How does arbitration differ from a
                obtained in discovery?                                court trial?
               Both the Employee and the Company                     There will be no jury in arbitration.
               are permitted to obtain documents                     Rather, the Arbitrator will decide your
               related to the dispute from the other                 covered claim. With a court decision an
               side. Documents requested must be                     appeal may be filed, causing lengthy
               relevant in that they help to prove or                delays. With arbitration, the decision is
               disprove an alleged fact that is related              final, except in rare circumstances. An
               to the covered claim. Each side is                    arbitration proceeding is usually much
               responsible for paying the costs                      more informal than a case in court. The
               associated with a request for                         Arbitrator is an expert in employment
               documents. The Arbitrator may issue                   law who serves as a neutral third party.
               protective orders, if requested, to protect           The proceeding is held in private offices
               the privacy of the parties, witnesses or              instead of in a public courthouse.
               others. In general, this means that                   Because arbitration is faster and less
               certain documents must be kept                        formal, it costs both parties much less to
               confidential and cannot be disclosed                  prepare the case. There is no difference
               to other individuals.                                 in the type of relief available.

            15. How do depositions work?                          17. Can I have legal representation at
                                                                      mediation and/or arbitration?
               Depositions involve asking the other
               party questions, under oath, to learn                 Neither you nor the Company may
               about the other party’s or witnesses’                 bring legal counsel to any meetings
               claim(s). Each party may depose all                   conducted at Level 1. You may be
               expert witnesses identified by the other              represented by legal counsel of your
               side and up to two other individuals.                 own choosing during mediation and
               It is likely that the Company will want               arbitration. The costs of legal
               to take the Employee’s deposition.                    representation are your sole
               The Employee may want to take the                     responsibility. If you are represented
               deposition of the key decision maker                  by counsel, the Company will also be
               involved in his or her case. The party                represented by legal counsel. If you do
               requesting the deposition is responsible              not have legal counsel present, the
               for retaining a stenographer to record                Company will be represented by an
               and transcribe the deposition so that                 appropriate member of management.
               the testimony is preserved. The cost
               associated with any transcript will be the
               responsibility of the requesting party.




                                                             22
FILED:   NEW YORK COUNTY CLERK 07/20/2021 03:03 PM
    W2655_Outside_Cover_1 12/9/03 1:00 PM Page 1                                                                            INDEX NO. 654483/2021
NYSCEF DOC. NO. 3                                    Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 58 of 59   RECEIVED NYSCEF: 07/20/2021




                                                                                          DISPUTE RESOLUTION PROGRAM
                                                                                                     POLICY




                                                                    DRP-4 12/03
FILED: NEW YORK COUNTY CLERK 07/20/2021 03:03 PM                                                 INDEX NO. 654483/2021
NYSCEF DOC. NO. 3 Case 1:21-cv-06460-LAP Document 1 Filed 07/29/21 Page 59 of 59NYSCEF: 07/20/2021
                                                                     RECEIVED




            18. What are the time limitations for               21. What happens if I’m terminated or laid
                using DRP?                                          off from the Company? Does the DRP
                                                                    still apply to me?
               Claims may be submitted to Level 1
               at any time. However, if it is a covered            If you are terminated or laid off from
               claim, and the employee wants to                    the Company, you still must resolve any
               preserve his or her right to submit the             workplace disputes you have against the
               dispute to Levels 2 and 3, the claim must           Company through the DRP instead of
               be submitted to Level 1 within 180 days             through the court system. You must file
               of the date the dispute arose or before             these claims within the applicable DRP
               the expiration of the applicable statute            time limitation.
               of limitations, whichever is longer. To
               request Mediation, the Employee must
                                                                22. Will I still be able to go to the Equal
               submit the Anheuser-Busch Request
                                                                    Employment Opportunity Commission
               for Mediation form to the DRP
                                                                    (EEOC)?
               Administrator along with the required
               $50 fee, within 30 calendar days of                 Yes. The Dispute Resolution Program
               the date of the Company’s Final                     applies to relief you might seek
               Determination at Level 1.                           personally through the courts for a
                                                                   workplace dispute. You are still free
                                                                   to consult the appropriate state agency,
               To request Binding Arbitration, the
                                                                   the EEOC or any other government
               Employee must submit the Request for
                                                                   regulatory body regarding your
               Binding Arbitration form to the DRP
                                                                   workplace problem.
               Administrator along with the required
               $125 fee, within 30 calendar days of
               receipt of the DRP Administrator’s               23. How do I get more information about
               Notice of Unsuccessful Mediation.                    the program?
                                                                   For more information about the
            19. What happens if I file a lawsuit against           DRP contact your local Human
                the Company for a workplace dispute?               Resources representative, or call
                                                                   Anheuser-Busch’s Personnel
               If you file a lawsuit, the Company
                                                                   Communications Department at
               will ask the court to stay the
                                                                   1-800-325-9393, or the DRP
               proceeding and refer it to the DRP.
                                                                   Administrator at 1-866-377-3772.

            20. Is there any limit on the amount of
                award I can win through arbitration?
               The Arbitrator has the same authority
               as a judge or a jury in making awards
               to Employees. That means in
               arbitration, it’s possible for you to
               recover anything you might seek
               through the court system.




                                                           23
